EXHIBIT 10.58

ASSIGNMENT AGREEMENT

This ASSIGNMENT AGREEMENT is made and entered into on December 19, 2005 (the
“Effective Date”) by and between Avigen, Inc., a Delaware corporation having its
principal place of business at 1301 Harbor Bay Parkway, Alameda, California
94502 (“Avigen”), and Genzyme Corporation, a Massachusetts corporation having
its principal place of business at 500 Kendall Street, Cambridge, Massachusetts
02142 (“Genzyme”) (hereinafter, each of Avigen and Genzyme a “Party” and,
collectively, the “Parties”).

W I T N E S S E T H:

WHEREAS, Avigen has developed, licensed and/or controls certain intellectual
property relating to gene therapy, including without limitation products based
on adeno-associated virus vector (“AAV”, as more particularly defined below)
that may be used for the treatment of inherited diseases, and methods of making
and using such products;

WHEREAS, Avigen has in the past conducted or has ongoing several research and
development programs regarding certain such products (including one for
Parkinson’s disease that is currently the subject of an ongoing phase I/II
clinical trial, one for a Factor IX product to treat hemophilia B that has
previously been in two phase I/II clinical trials, one for a Factor VIII product
to treat hemophilia A that has been studied preclinically, and other
earlier-stage research programs), and has developed or obtained certain clinical
data, know-how and regulatory filings regarding such products;

WHEREAS, Genzyme is a leading biotechnology company with expertise in developing
and commercializing biopharmaceutical products; and

WHEREAS, Genzyme wishes to acquire Avigen’s gene therapy intellectual property
and current gene therapy research and development programs (other than its IL-10
Patent Rights and IL-10 Product, each as defined herein), all for the purpose of
pursuing the further pre-clinical and clinical development and commercialization
of these and other potential therapeutic gene therapy products;

NOW THEREFORE, in consideration of the above stated premises and of the mutual
covenants and agreements set forth below, and intending to be legally bound by
the provisions of this Agreement, the Parties hereby agree as follows:

ARTICLE 1

 

DEFINITIONS

As used in this Agreement, the following initially capitalized terms shall have
the meanings indicated (with derivative forms being interpreted accordingly):

 

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

1.1        “AAV” shall mean any adeno-associated virus vector, including without
limitation all [*].

1.2        “Affiliate” shall mean any business entity which directly or
indirectly controls, is controlled by, or is under common control with either
Party to this Agreement. A business entity shall be deemed to “control” another
business entity if (i) it owns, directly or indirectly, at least fifty percent
(50%) of the issued and outstanding voting securities, capital stock, or other
comparable equity or ownership interest of such business entity, or (ii) it
otherwise has the right or de facto ability to control or direct the management
of such business entity (through voting agreement or otherwise). If the laws of
the jurisdiction in which such entity operates prohibit ownership by a Party of
fifty percent (50%) or more, “control” shall be deemed to exist at the maximum
level of ownership allowed by such jurisdiction.

1.3

“Agreement” shall mean this Assignment Agreement.

1.4        “Ancillary Agreements” shall mean those agreements and instruments
the Parties are required to execute pursuant to Section 2.4.

1.5

“Assumed Liabilities” shall have the meaning set forth in Section 2.2.

1.6        “Avigen Indemnitee” shall mean Avigen, its Affiliates, successors and
assigns, and each of their respective directors, officers, employees, and
agents.

1.7        “Avigen Related Know-How” shall mean all Know-How that is as of the
Effective Date owned or controlled by or licensed to (with the right to grant
sublicenses of the scope and content set forth herein) Avigen that is not Gene
Therapy Listed Know-How but [*] including without limitation data relating to
[*].

1.8        “Avigen Trademark” shall mean all trademarks owned or controlled by
Avigen related to the Products as of the Effective Date, including without
limitation the trademark “COAGULIN-B” for the use of which in connection with
the Product Avigen has filed and owns an intent to use application. The Avigen
Trademark excludes all Avigen housemarks (i.e., the name “Avigen” and other
names and marks associated with Avigen as a company).

1.9        “BLA” means a Biologics License Application to be filed with the FDA
(or any successor or other filing with the FDA or such successor serving an
equivalent purpose) and/or any other application required to be filed with an
appropriate Regulatory Agency in a country or group of countries other than the
United States (including, without limitation, a Product License Application or
Marketing Authorization in the European Union) in order to manufacture, market,
sell or use the Product in such country or group of countries.

1.10      “Business Day” means Monday, Tuesday, Wednesday, Thursday or Friday of
any week, other than such a day on which a United States federal government
holiday falls or on which banks in either California or Massachusetts are
closed.

1.11      “Claim” shall mean a claim of [*] which has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent

 

2.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise.

1.12      “Commercial Launch” shall mean, with respect to a country where
Regulatory Approval has been obtained and, if applicable, Pricing Approval has
been obtained, for a Product, the first sale of such Product in such country for
consideration from a Third Party that occurs after such Regulatory Approval has
been obtained and, if applicable, Pricing Approval has been obtained, for such
Product in such country. To avoid any doubt, Pricing Approval is not applicable
with respect to the United States as of the Effective Date.

1.13      “Commercially Reasonable and Diligent Efforts” shall mean the level of
effort which, consistent with [*] would be applied by a company in the
biotechnology industry for a product owned by it or to which it has rights which
[*] taking into account issues of safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the cost of scaling up a manufacturing process
(including facility costs), the profitability of the applicable products, and
other relevant factors.

1.14      “Confidential Information” shall mean, with respect to a Party, all
confidential and all proprietary information and Know-How it discloses to the
other Party in connection with this Agreement, including but not limited to, the
terms of this Agreement. All proprietary information and Know-How that is
included in the Gene Therapy Assets assigned from Avigen to Genzyme hereunder
shall be deemed Genzyme’s Confidential Information, in accordance with
Section 7.1 hereof.

1.15

“Consent” shall have the meaning given in Section 2.7.

1.16      “Cover” shall mean, with respect to a particular product and a
particular patent, that such patent claims or covers, [*] or any of [*] or an
[*] in the [*] of [*] (for example (but without limitation) with respect to [*];
and as another example (without limitation) with respect to [*]).

1.17      “Current Factor IX Product” shall mean that certain Factor IX Product
delivered by Gene Therapy that was the subject of clinical trials under and is
described in IND # 9398 and IND # 8033.

1.18      “Current Parkinson’s Product” shall mean that certain Product that
contains the AADC gene and that is the subject of the Ongoing Parkinson’s Trial
as of the Effective Date and is described in IND # 11366.

1.19      “Current Regulatory Filings” shall mean the INDs and other Regulatory
Filings set forth in Schedule 1.19 hereto.

1.20      “Damages” shall mean damages, losses, liabilities, costs and expenses,
including (without limitation) reasonable attorneys’ fees and expenses.

1.21

“Dollar” shall mean the United States dollar.

 

 

3.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

1.22      “Effective Date” shall have the meaning set forth in the first
paragraph of this Agreement.

1.23      “EMEA” shall mean the European Medicines Agency or any successor
agency thereto with responsibilities similar to those of the European Medicines
Agency.

1.24

“Excluded Assets” shall have the meaning given in Section 2.3.

 

1.25

“Excluded Liabilities” shall have the meaning given in Section 2.3.

1.26      “Facility” shall mean Avigen’s facility located at 1201 Harbor Bay
Parkway in Alameda, California.

1.27      “Factor IX Product” shall mean a Product that is (a) the Current
Factor IX Product or (b) any Product containing a Factor IX gene or a derivative
of such a gene and which is delivered by Gene Therapy.

1.28      “Factor VIII Product” shall mean any Product containing a Factor VIII
gene or a derivative of such a gene and which is delivered by Gene Therapy.

1.29      “FDA” shall mean the United States Food and Drug Administration or any
successor agency thereto with responsibilities similar to those of the United
States Food and Drug Administration.

1.30

“FDA Decision” shall have the meaning given in Section 4.4(b)(ii).

 

1.31

“Force Majeure” shall have the meaning set forth in Section 11.11.

1.32      “GAAP” shall mean the then-current United States generally accepted
accounting principles, consistently applied.

1.33      “Gene Therapy” shall mean the treatment or prevention of a disease, or
remedying of a gene deficiency, of humans or animals, by genetic modification of
[*].

1.34

“Gene Therapy Assets” shall have the meaning given in Section 2.1.

1.35      “Gene Therapy Know-How” shall mean Gene Therapy Listed Know-How, the
Avigen Related Know-How and all other Know-How to which Avigen derives rights
through any Upstream License and/or Selected Other Gene Therapy Contract.

1.36      “Gene Therapy Patents” shall mean the Gene Therapy Listed Patents, the
Gene Therapy Upstream License Patents, and the Gene Therapy Other Contract
Patents.

1.37      “Gene Therapy Listed Know-How” shall mean Know-How that is listed on
Schedule 1.37 and that (i) is owned by Avigen and (ii) relates to, arises from
or is useful for any Product and/or its manufacture or pharmaceutical utility,
including without limitation data relating to formulation, analytical methods,
pre-clinical and clinical trials, pharmacology, toxicology, regulatory
information, and data relating to the manufacture and use of such

 

4.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Products, but excluding any Know-How that is commonly available from another
source (other than Avigen and its Affiliates) or is necessary for the research,
development, manufacture or sale of IL-10 Products.

1.38       “Gene Therapy Listed Patents” shall mean [*] those patent
applications listed on Schedule 1.38; all divisionals, continuations,
continuations-in-part and substitutions thereof; all patents issuing on any of
the foregoing; those patents listed on Schedule 1.38; all re-examinations,
re-issues, extensions and renewals of any of the foregoing patents; [*] all
counterparts in other countries to any of the foregoing; and [*].

1.39      “Gene Therapy Other Contract Patents” shall mean all patent
applications and patents to which Avigen derives rights through any Selected
Other Gene Therapy Contract (including without limitation the following types of
patent applications and patents, to the full extent of Avigen’s rights under the
Selected Other Gene Therapy Contracts: all divisionals, continuations,
continuations-in-part and substitutions, re-examinations, re-issues, extensions
and renewals and foreign counterparts thereof). To avoid any doubt, this
includes (without limitation) patent applications and patents to which Avigen
derives rights through any contract that becomes a Selected Other Gene Therapy
Contract through Section 8.5.

1.40      “Gene Therapy Upstream License Patents” shall mean all patent
applications and patents to which Avigen derives rights through any Upstream
License (including without limitation the following types of patent applications
and patents, to the full extent of Avigen’s rights under the Upstream Licenses:
all divisionals, continuations, continuations-in-part and substitutions,
re-examinations, re-issues, extensions and renewals and foreign counterparts
thereof).

1.41      “Genzyme Indemnitee” shall mean Genzyme, its Affiliates, successors,
assigns and Licensees, and each of their respective directors, officers,
employees, and agents.

1.42      “Genzyme Retained Product” shall mean any Product that [*] with
respect to a [*] together with all [*] as that of [*] or a [*] or [*] with
respect to which [*] together with all [*] or a [*] such gene. For purposes of
this Section 1.42, [*] shall mean [*] to be [*] for such [*] that [*] the [*]
with respect to all [*] Genzyme. [*] this is the [*] of the [*] The Parkinson’s
Product and the Factor IX Product shall [*] on the [*] of [*] of [*] as of the
Effective Date ([*]). If Genzyme [*] then the Parkinson’s Product shall not [*]
Product.

1.43      “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (15 U.S.C. 18a), and the rules and regulations promulgated
thereunder.

1.44       “IL-10” shall mean interleukin 10 and all other anti-inflammatory
cytokines disclosed in the IL-10 Patent Rights [*]

1.45      “IL-10 Patent Rights” shall mean the patents and patent applications
identified in Schedule 2.3 hereto.

1.46

“IL-10 Product” shall mean any product [*].

 

 

5.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

1.47      “IND” shall mean an investigational new drug application filed with
the FDA and/or any other similar application filed with an appropriate
Regulatory Agency in a country or group of countries other than the United
States.

1.48

“Indemnify” shall have the meaning given in Section 6.1.

1.49

“IRB” shall mean an Institutional Review Board.

 

1.50       “Know-How” shall mean all technical information, data (including,
without limitation, regulatory data), patentable and unpatentable inventions,
developments, discoveries, methods and processes that are, in each case, not
disclosed in a published patent application or patent or otherwise publicly
available.

1.51       “Legal Requirements” means any applicable present and future
national, state, local, foreign or similar laws (whether under statute, rule,
regulation or otherwise); applicable requirements under permits, orders,
decrees, judgments or directives, and requirements of applicable Regulatory
Agencies (including, without limitation, current Good Manufacturing Practices as
specified in 21 CFR Parts 210 and 211, and 21 CFR Part 312); and applicable
regulations pertaining to Investigational New Drug Applications (as amended or
revised from time to time). To avoid any doubt, Legal Requirements do not
include contractual obligations to non-governmental Persons.

1.52      “Licensee” shall mean any Third Party to which Genzyme or its
Affiliate grants on or after the Effective Date under any Gene Therapy Patent or
Gene Therapy Know-How a license, sublicense, option, covenant not to sue,
non-suit, assignment (other than an assignment together with this Agreement as a
whole pursuant to Section 11.13), right to use or reference or other right to
practice free from claims of infringement or misappropriation of any Gene
Therapy Patent or Gene Therapy Know-How (each of the foregoing, a “License”).
[*] To avoid any doubt, if the rights Genzyme obtains to the Gene Therapy
Patents and Gene Therapy Know-How pursuant to this Agreement [*] that Third
Party shall be deemed to be Licensee; provided, however, that [*] Licensee also
means any Genzyme Affiliate described in the last paragraph of Section 3.4.
References in this Agreement to any given Licensee shall be deemed to include
such Person’s affiliates (with such term having a perfectly analogous meaning
with respect to such Person as the definition of “Affiliate” set forth in this
Agreement has with respect to each Party) if and to the extent such affiliates
are also covered by the license granted by Genzyme or its Affiliate to such
Licensee.

1.53

“Licensing Revenue” shall have the meaning given in Section 3.4.

 

1.54

“Licensing Transaction” shall have the meaning given in Section 3.4.

1.55      “Lysosomal Storage Disorder Product” shall mean any Product that is
intended to be developed or is developed to treat any lysosomal storage disorder
to be delivered by Gene Therapy.

1.56

“Major Market Country” shall mean any of the following: [*] and [*].

 

 

6.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

1.57      “Net Sales” with respect to any Product shall mean the invoiced sales
prices of all such Product to Third Parties by Genzyme, its Affiliates or its
Licensees, less the following items [*] customary under industry practices and
are actually allowed and taken in accordance with standard allocation
procedures, allowance methodologies and accounting methods consistently applied,
which methods are in accordance with GAAP: (a) credits or allowances granted
upon returns, rejections or recalls, retroactive price reductions, billing
corrections or allowances for bad debt; (b) freight, shipping and insurance
costs; (c) quantity and other trade discounts, credits or allowances;
(d) customs duties, taxes and surcharges and other governmental charges imposed
on the production, sale, transportation, delivery, use, exportation or
importation of Products; (e) government mandated rebates and discounts;
(f) Third Party rebates and charge backs, hospital buying group/group purchasing
organization administration fees or managed care organization rebates; and
(g) distribution fees and sales commissions paid to Third Parties. The transfer
of any Product by Genzyme or one of its Affiliates or Licensees to another
Affiliate of Genzyme or to Genzyme or a Licensee shall not be considered a sale;
in such cases, Net Sales shall be determined based on the invoiced sales price
by Genzyme, the Affiliate or Licensee, as the case may be, to its Third Party
customer, less the deductions allowed under this Section. “Net Sales” excludes
transfers of Product for the purposes described in Section 3.5.

If Genzyme or any of its Affiliates or Licensees [*] or sells a [*] or [*] for
[*] where [*] and such Product is Commercially Launched anywhere in the world,
then the [*] shall equal [*] the [*] of the [*] Product sold, as determined in
accordance with Section 3.16. Similarly, if Genzyme or any of its Affiliates or
Licensees chooses to sell any Product in combination with another product of
Genzyme or a Genzyme Affiliate, [*] (i.e. [*] or [*] in part on the [*]), then
Net Sales will be based on the [*] Product as determined in accordance with [*]
For the avoidance of doubt, the Parties acknowledge and agree that [*] not be
[*] or any other [*] under this Agreement [*] sold in combination with such
Product [*] and the determination in [*] with respect to such Products is
intended to [*] based on the [*] not the [*] with [*] or not [*].

Any determination of [*] pursuant to [*] shall apply only to determine Net Sales
for purposes of payments to Avigen hereunder. It shall not be deemed to give
Avigen input or control over the price set by Genzyme, its Affiliate or Licensee
for Products or any other product. Genzyme shall be bound by such determination
of [*] for purposes of making payments to Avigen hereunder only, and not for
purposes of determining the price at which Products or other products are sold
to customers.

1.58       “Notice ” shall have the meaning set forth in Section 11.6 of this
Agreement.

1.59      “Ongoing Parkinson’s Trial” shall mean that certain Phase I/II Trial
(IND # 11366) that Avigen is conducting as of the Effective Date entitled “A
Phase 1 Open-label Safety Study of Intrastriatal Infusion of Adeno-Associated
Virus Encoding Human Aromatic L-Amino Acid Decarboxylase (AAV-hAADC-2) in
Subjects with Advanced Parkinson’s Disease {AAV-hAADC-2-003}” and identified as
AAV-hAADC-2-003.

1.60      “Other Gene Therapy Contracts” shall mean the contracts, purchase
orders and other commitments listed on Schedule 1.60.

 

 

7.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

1.61      “Parkinson’s Product” shall mean a Product that is (a) the Current
Parkinson’s Product or (b) any other Product that contains the same gene to be
delivered by Gene Therapy as that of the Current Parkinson’s Product, or a
derivative of such gene.

1.62      “Patent Rights” shall mean any patents and/or patent applications
including (without limitation) all of the following types: all divisionals,
continuations, continuations-in-part, substitutions, re-examinations, reissues,
extensions and renewals, and all counterparts in other countries to any of the
foregoing).

1.63      “Person” shall mean any individual, partnership, corporation, limited
liability company, unincorporated organization or association, any trust or any
other legal entity.

1.64      “Phase I Clinical Trial” shall mean a clinical trial in humans that is
in the portion of a clinical development program that involves controlled trials
of the Product in a pilot study on a group of patients for the primary purposes
of evaluating safety, dose escalation and pharmacokinetic studies, as more
specifically defined in 21 C.F.R. §312.21(a).

1.65      “Phase II Clinical Trial” shall mean a clinical trial in humans that
is designed to establish the safety and biological activity of the product for
its intended use, and to define the dosage range to be tested in further
clinical trials, as more specifically defined in 21 C.F.R. §312.21(b).

1.66      “Phase III Clinical Trial” shall mean a clinical trial in humans that
is designed to serve the same purpose as a Phase II Clinical Trial, and in
addition is designed to obtain data to support a filing to request Regulatory
Approval for the Product, as more specifically defined in 21 C.F.R. §312.21(c).

1.67      “Pivotal Trial” shall mean any human clinical trial the results of
which are used, or that is designed so that the results of it may be used, in a
filing to request Regulatory Approval for the product candidate being studied
(without the need for additional later trials in a phase of development prior to
Regulatory Approval of that product candidate to treat that indication). Pivotal
Trials for purposes of the milestones set forth in Schedule 3.2 includes any
trial designed or intended to serve the foregoing purpose, regardless of whether
it is or is denominated to be a Phase II Clinical Trial, Phase II/III Clinical
Trial or Phase III Clinical Trial, or is otherwise denominated.

1.68      “Price Approval” shall mean, with respect to any country in which the
price at which Genzyme or its Affiliate or Licensee sells Product must be
approved by a governmental or regulatory authority for reimbursement or payment
purposes, the receipt of approval by the applicable authority with respect to
such price.

1.69      “Product” shall mean any product [*] Covered by at least one (1) Claim
of the Gene Therapy Patents [*] All such pharmaceutical products that are based
on or incorporate a particular gene sequence (or sequences) shall be deemed to
be a single Product. The Products include (without limitation) the Parkinson’s
Product, the Factor IX Product, the Factor VIII Product and Lysosomal Storage
Disorder Products. The Products specifically exclude all IL-10 Products. To
avoid any confusion, [*] for purposes of this definition [*] is determined as if
[*] in [*] regardless of the [*]

 

 

8.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

1.70       “RAC ” shall have the meaning given in Section 4.4(a)(iii).

1.71      “Regulatory Agency” means, with respect to the United States, the FDA,
and, in the case of a country other than the United States, such other
appropriate regulatory agency with similar responsibilities, including, without
limitation, the EMEA.

1.72      “Regulatory Approval” shall mean, with respect to a particular country
and Product, the receipt of all regulatory approvals (including, without
limitation, through mutual recognition of Regulatory Approval by another
country), other than any Price Approval, necessary for sale of the Product in
that country.

1.73      “Regulatory Filing” shall mean any filing with any Regulatory Agency
with respect to the manufacture, use in clinical trials or marketing of a
pharmaceutical or biologic product (including without limitation INDs, BLAs,
NDAs, DMFs and CMCs filed with the FDA).

1.74      “Royalty Term” shall mean, with respect to a particular Product, the
period from Commercial Launch of such Product until [*] the expiration of the
last Claim of a Gene Therapy Patent that Covers such Product [*] or [*] if the
[*] (regardless of whether or not [*] until the [*] of the [*] of the [*] of the
[*] Royalty Terms shall be determined on a Product-by-Product basis.

1.75      “Selected Other Gene Therapy Contracts” shall mean those Other Gene
Therapy Contracts that are listed in Schedule 1.75, and all other Other Gene
Therapy Contracts that Genzyme by timely written notice under Section 2.12
elects to include among the Selected Other Gene Therapy Contracts.

1.76

“SOP(s)” shall mean standard operating procedure(s).

 

1.77

“Term” shall have the meaning given in Section 9.1.

 

1.78

“Third Party” shall mean any Person who is not a Party or a Party’s Affiliate.

1.79      “Upstream Licenses” shall mean those agreements that are listed in
Schedule 1.79.

 

ARTICLE 2

 

ACQUISITION AND ACTIONS TO TRANSFER

2.1        Assets Acquired. Upon the terms and subject to the terms and
conditions set forth in this Agreement, on the Effective Date, Avigen shall
convey, sell, transfer, and assign to Genzyme and Genzyme shall purchase from
Avigen, free and clear of any encumbrances, all of the following:

(a)        All of Avigen’s right, title and interest as of the Effective Date in
and to the Gene Therapy Listed Patents, including but not limited to all rights
to obtain patent term

 

9.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

extensions, renewals, continuations, divisions or other extensions of legal
protections pertaining thereto;

(b)        All of Avigen’s rights as of the Effective Date in and to claims,
causes of action, actions or suits and all rights to sue at law or equity for
any past or future infringement or other impairment of any Gene Therapy Patent,
including the right to receive all proceeds and damages therefrom;

(c)        All of Avigen’s right, title and interest as of the Effective Date in
and to the Gene Therapy Listed Know-How;

(d)        All of Avigen’s rights as of the Effective Date under the Upstream
License Agreements, except as provided in Section 2.7;

(e)        All of Avigen’s rights as of the Effective Date under the Selected
Other Gene Therapy Contracts, except as provided in Section 2.7;

(f)         All of Avigen’s rights as of the Effective Date in and to finished
product inventories, work-in-process inventories, product-in-transit inventories
and other inventories of the Current Parkinson’s Product and Current Factor IX
Product, and all AAV or active pharmaceutical ingredient inventories [*] either
such Product that are owned by Avigen, including in any event those items listed
on Schedule 2.1(f), but excluding [*] and all SOPs, batch records, release data,
stability data and other data related to the production of such Products;

(g)        All laboratory supplies, cell lines, raw materials, reagents and
related research materials owned by Avigen as of the Effective Date that [*]
Gene Therapy Assets [*] and are listed on Schedule 2.1(g) hereto (subject only
to any applicable contractual use restrictions and Legal Requirements),
including without limitation all standards, internally produced reagents and
controls for performing the quality control tests on the Products and all
stability samples currently in inventory and all materials (cell lines, SOPs,
media, etc.) for producing any non-commercially available reagents [*] with the
Products and all SOPs related to performing release and stability assays (but
excluding items specifically [*] IL-10 Products);

(h)        Those books, documents and records of Avigen (existing and owned by
Avigen as of the Effective Date) that contain preclinical and clinical data with
respect to Product, or that otherwise relate exclusively to AAV (but not IL-10
Products) and/or Products, except that Avigen is entitled to provide redacted
versions (or copies) of any such books, documents and records that relate to
Products or AAV as well as to the IL-10 Product or products that are not deemed
Products (which shall be redacted to only the extent necessary to remove
information that specifically relates to the IL-10 Product or such other
non-Products) (collectively, “Transferred Records”); provided however, that,
subject to Avigen’s obligations of confidentiality and non-use set forth in
ARTICLE 7, Avigen may retain an archival copy of all Transferred Records in the
confidential files of its legal counsel);

(i)         All of Avigen’s rights as of the Effective Date in all licenses,
permits, consents, authorizations and approvals of any federal, state or local
regulatory, administrative or

 

10.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

other governmental agency or body relating to Gene Therapy and/or the Products,
including without limitation the Current Regulatory Filings;

(j)         All of Avigen’s right, title and interest as of the Effective Date
in and to the Avigen Trademark;

(k)        To the extent permitted under the applicable agreement, the right to
enforce any agreement that requires the counterparty or counterparties to
maintain the confidentiality of any information Avigen is required to maintain
confidential pursuant to ARTICLE 7, to the extent required for Genzyme to
enjoin, restrain, recover damages from or obtain specific performance against
such counterparty or counterparties for any breach, suspected breach or
anticipatory breach of such confidentiality requirement (with the mechanics of
cooperation from Avigen to provide copies of the executed version of any such
agreement that has been breached with respect to such information protected by
ARTICLE 7 being as set forth in Section 7.4);

(l)         All claims of Avigen against Third Parties relating to the Gene
Therapy Assets (as defined below), whether choate or inchoate, known or unknown,
contingent or noncontingent; and

(m)       All of Avigen’s right, title and interest in the assets listed on
Schedule 2.1(m), whether or not such assets are listed in 2.1(a) through 2.1(l)
and notwithstanding anything in Section 2.3 to the contrary.

The assets referred to in (a) through (m) are, together with the license set
forth in the next paragraph, collectively, the “Gene Therapy Assets.” If after
the Effective Date, Avigen discovers any item of Know-How that was owned by
Avigen as of the Effective Date, and [*] any Product and/or its manufacture or
pharmaceutical utility (including without limitation any such items of Know-How
that are data relating to formulation, analytical methods, pre-clinical and
clinical trials, pharmacology, toxicology, regulatory information, and data [*];
but excluding any Know-How that falls into any of the following categories: (x)
Know-How that is commonly available from another source (other than Avigen and
its Affiliates), (y) Know-How that is subject to any existing (as of the
Effective Date) written agreement with the University of Colorado in connection
with IL-10 Products or necessary for the research, development, manufacture or
sale of IL-10 Products, and (z) Know-How that is an Excluded Asset (the Know-How
described in this sentence that does not fall into any of (x), (y) or (z), the
“Later-Identified Know-How”), then Avigen will promptly provide Notice to
Genzyme of such item of Later-Identified Know-How and such item of
Later-Identified Know-How will, effective upon such notice, automatically be
deemed included in the Gene Therapy Listed Know-How and retroactively assigned
to Genzyme in accordance with the assignment of Gene Therapy Listed Know-How
provided for in this Section 2.1.

Effective as of the Effective Date, Avigen hereby grants Genzyme an exclusive
(even as to Avigen) license under the Avigen Related Know-How, to make, have
made, use, sell, offer for sale and import Products throughout the world. Such
license shall be fully and freely sublicenseable one (1) or more times through
one (1) or more tiers of sublicensees without

 

11.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Avigen’s consent, provided, however, that this license and the definition of
Avigen Related Know-How do not obligate Avigen to disclose any Avigen Related
Know-How to Genzyme.

2.2        Liabilities Assumed. Upon the terms and subject to the conditions set
forth in this Agreement, on the Effective Date, Genzyme shall assume from Avigen
and agree to satisfy and/or perform when due: (a) those liabilities and
obligations of Avigen identified on Schedule 2.2 hereto; (b) all of the duties,
obligations and liabilities of Avigen arising after the Effective Date under all
Upstream Licenses that are assigned to Genzyme under this Agreement; (c) all of
the liabilities of Avigen [*]; and (d) all of the duties, obligations and
liabilities of Avigen under all Selected Other Gene Therapy Contracts [*]. The
foregoing obligations described in this Section 2.2 are hereinafter collectively
referred to as the “Assumed Liabilities.”

2.3        Excluded Assets and Excluded Liabilities. Other than the assets
specifically referred to in Section 2.1 and the liabilities specifically
referred to in Section 2.2, Avigen shall not be required to transfer to Genzyme,
and Genzyme shall not be required to acquire or assume, any other assets or
liabilities of Avigen or its Affiliates. Without limiting the foregoing
sentence, notwithstanding the provisions of Sections 2.1 and 2.2 -- except as
they operate to include those assets listed in Schedule 2.1(m) among the Gene
Therapy Assets or those liabilities listed in Schedule 2.2 among the Assumed
Liabilities -- neither the Gene Therapy Assets nor the Assumed Liabilities shall
include, and Avigen shall not be required to transfer to Genzyme and Genzyme
shall not be required to acquire or assume:

(i)         Any cash, cash equivalents or accounts receivable;

(ii)        The Facility and any equipment, fixtures, and furniture located
therein;

(iii)       In accordance with Section 2.7, any Selected Other Gene Therapy
Contract for which a Consent (as defined in Section 2.7) is required to be
obtained from any Person in order to permit the assignment to Genzyme of
Avigen’s rights under such Contract which Consent shall not have been obtained
on or prior to the Effective Date;

(iv)       All materials that Avigen must retain in order to comply with Legal
Requirements (including without limitation samples of plasmids and cell lines);

(v)       The other assets listed on Schedule 2.3 (Certain Excluded Assets);

(vi)       Avigen’s equity or debt interests in any subsidiaries or other
Affiliates of Avigen;

(vii)      Any contractual obligations of Avigen to Third Parties other than
pursuant to the Upstream Licenses or Selected Other Gene Therapy Contracts or as
described in Section 2.2 (i.e. as included among the Assumed Liabilities under
Section 2.2 without reference to this Section 2.3);

(viii)     Any debts (in the form of indebtedness or a loan), [*] or outstanding
amounts (pursuant to a payment obligation) owed by Avigen related to any Gene
Therapy Asset on or prior to the Effective Date and any payments due by Avigen
pursuant to the

 

12.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Selected Other Gene Therapy Contracts or the Upstream Licenses on or prior to
the Effective Date;

(ix)       Any liabilities with respect to the Facility or any equipment,
fixtures or furniture located therein;

(x)        Any liability of Avigen incurred in connection with entering into
this Agreement or any Ancillary Agreement, including (but limited to) brokerage,
accounting and counsel fees, transfer and other taxes and fees due Third Parties
with respect to the execution of this Agreement or any Ancillary Agreement, and
expenses of Avigen arising from performance by Avigen of its obligations
hereunder or thereunder (except to the extent required to be reimbursed by
Genzyme as explicitly provided elsewhere in this Agreement);

(xi)       Any obligations to Avigen’s current or former employees, including
without limitation, any salaries, wages, bonuses, benefits, severance payments,
or pension, retirement, or profit-sharing plan or trust payments or benefits;

(xii)      Any litigation, proceeding or claim by any person or entity against
Avigen or other obligation of Avigen related to the business or operations of
Avigen or otherwise relating to the Gene Therapy Assets prior to the Effective
Date, [*] and except to the extent such litigation, proceeding or claim
constitutes an Assumed Liability (with Assumed Liabilities being determined
without reference to any exclusion provided under this Section 2.3, and Assumed
Liabilities therefore, to avoid any doubt, including without limitation those
liabilities referred to in Schedule 2.2);

(xiii)     Any tax obligations or benefits of Avigen or its Affiliates, whether
relating to periods before or after the Effective Date;

(xiv)     Any obligations or liabilities (for violations or otherwise) of Avigen
under any Legal Requirements (including without limitation pertaining to
antitrust, civil rights, labor, employment, discrimination and environmental
laws) or arising from or related to the gross negligence or intentional
misconduct of Avigen or its Affiliates or their respective current or former
officers, directors, employees, consultants or agents (other than any such
obligation or liability that constitutes an Assumed Liability (with Assumed
Liabilities, to avoid any doubt, including without limitation those liabilities
referred to in Schedule 2.2)); or

(xv)      Any expenses or liabilities resulting from the closure of AAV
production at the Facility or any other facilities and/or the termination of any
employees of Avigen;

Subject to the introductory paragraph to this Section 2.3, the assets referred
to in (i) through (vi) and the tax benefits referred to in (xiii) are,
collectively, but excluding any asset referred to in Schedule 2.1(m), the
“Excluded Assets” and the liabilities referred to in (vii) through (xv) are,
collectively, but excluding any liability referred to in Schedule 2.2, the
“Excluded Liabilities.” To avoid any shadow of a doubt, nothing in this Section
2.3 is intended to remove those assets referred to in Schedule 2.1(m) from the
Gene Therapy Assets or those liabilities referred to in Schedule 2.2 from the
Assumed Liabilities.

 

 

13.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

In addition, Genzyme hereby grants Avigen an exclusive (even as to Genzyme)
license under the Gene Therapy Patents and Gene Therapy Listed Know-How, to
make, have made, use, sell, offer for sale and import IL-10 Products throughout
the world, subject to the terms and conditions of the Upstream Licenses and
Selected Other Gene Therapy Contracts including without limitation any royalty
obligations contained therein. Such license shall be fully and freely
sublicenseable one (1) or more times through one (1) or more tiers of
sublicensees without Genzyme’s consent, subject to the terms and conditions of
the Upstream Licenses and Selected Other Gene Therapy Contracts. If Genzyme has
a prospective sublicensee within the scope of this license to Avigen for Avigen
to consider, and wishes to discuss the possibility of a sublicense with Avigen,
Genzyme will Notify Avigen. Avigen agrees to discuss and consider in good faith
the possibility of granting such a sublicense on appropriate terms, but retains
discretion over whether or not to grant such sublicense.

2.4        Ancillary Agreements. On the Effective Date, the Parties shall enter
into the following additional agreements and deliver the following instruments
(collectively, the “Ancillary Agreements”):

(a)

A bill of sale substantially in the form of Exhibit A;

 

(b)

An assignment and assumption agreement in the form of Exhibit B;

 

(c)

A general technology assignment instrument in the form of Exhibit C; and

(d)           A trademark assignment instrument in the form of Exhibit D;
provided that such trademark assignment instrument, though signed, notarized and
effective as of the Effective Date, may be delivered within one business day
thereafter.

2.5        Transition Assistance. For a period of six (6) months after the
Effective Date (or such longer period as may be mutually agreed upon by the
Parties), at Genzyme’s request and upon reasonable advance notice and at
reasonable (in view of the relevant personnel’s other responsibilities) times,
Avigen shall make the Avigen personnel set forth in Schedule 2.5 hereto
available to Genzyme for transition services related to the Gene Therapy Assets
on a consulting basis (provided that such personnel continue to be employed by
Avigen or an Affiliate of Avigen and only for so long as such personnel continue
to be so employed). Avigen shall provide (as requested by Genzyme) up to the
applicable number of hours of such transition services per month set forth in
Schedule 2.5 in exchange for Genzyme paying to Avigen for the time of each
person at an hourly rate equal to [*] as calculated above. Promptly following a
request from Genzyme delivered no earlier than January 3, 2006, Avigen will
provide Genzyme with a true and correct list of the [*]. Avigen shall not be
required to provide access to each Avigen person’s time beyond the maximum
number of hours for such person stated in Schedule 2.5, and Genzyme shall pay
Avigen for the number of hours actually spent providing such services within
forty-five (45) days after receipt of a reasonably detailed invoice therefor
from Avigen.

2.6         Regulatory Filings. Within thirty (30) days after the Effective
Date, Avigen shall deliver to Genzyme executed original letters and other
documentation necessary or desirable to be delivered to each Regulatory Agency
to assign and officially transfer authority and responsibility for each of the
Current Regulatory Filings to Genzyme. Genzyme and Avigen

 

14.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

shall mutually agree on the form and content of each such letter or other
documentation, but in any event Genzyme shall not unreasonably withhold its
consent to letters and other documentation provided by Avigen that are
consistent with this Agreement and legally effective to transfer such authority
and responsibility in accordance with the relevant Regulatory Agency’s
practices. Genzyme shall file such letters or other documents with the relevant
Regulatory Agencies within three (3) Business Days after provided by Avigen. If
Genzyme does not timely do so, then Avigen shall be entitled to file these
letters on Genzyme’s behalf.

2.7        Non-Assignment of Certain Contracts. Notwithstanding anything to the
contrary in this Agreement, to the extent that the assignment hereunder of any
contracts included in the Gene Therapy Assets shall require the consent of any
Third Party (each, a “Consent”) that has not been obtained by Avigen on or prior
to the Effective Date, neither this Agreement nor any action taken pursuant to
it shall constitute an assignment or an agreement to assign if such assignment
or attempted assignment would constitute a breach of the relevant contract
and/or result in the loss or diminution of any Gene Therapy Asset; provided,
however, that in each such case, Avigen shall, [*] use its reasonable efforts to
obtain the Consent of such other party to an assignment to Genzyme equivalent to
that otherwise provided for herein as soon as practicable after the Effective
Date and, promptly upon such receipt, execute and deliver to Genzyme such
documentation as the Parties mutually agree is reasonably necessary or
appropriate to effect the assignment of such contract (with it being
acknowledged that documentation in the form of Exhibit C (Form of Assignment and
Assumption Agreement) shall suffice); provided further that Avigen shall not be
required to [*]. Nothing herein shall be deemed a waiver by Genzyme of its right
to receive on a timetable that is consistent with this Agreement an effective
assignment of or sublicense under each Upstream License that is included in the
Gene Therapy Assets.

2.8

Other Closing-Related Deliveries of the Parties.

(a)        Inventory. Avigen shall physically transfer to Genzyme all materials
required to be transferred to Genzyme under Sections 2.1(f)-2.1(g), except that
Avigen may retain a sufficient amount of such materials (other than any such
materials described on Schedule 2.1(m)) to the full extent required by Legal
Requirements. The transfer of these materials shall be at [*] expense and [*]
costs incurred in connection with such transfer.

(b)        Files. Avigen shall deliver to Genzyme, an original (or, if Avigen is
required under Legal Requirements to retain the original, a copy) of all files
possessed and maintained by Avigen related to: the Upstream License and the,
Selected Other Gene Therapy Contracts (and activities thereunder), Gene Therapy
Listed Patents and Gene Therapy Listed Know-How and the other Gene Therapy
Assets (other in each case than those files that fall within the categories of
Sections 2.1(h) and (i)); those items assigned to Genzyme in Sections 2.1(h) and
(i); and the Current Regulatory Filings, including without limitation all
correspondence and minutes of meetings and teleconferences with Regulatory
Agencies relating thereto (other in each case than those files that fall within
the categories of Sections 2.1(h) and (i)). Avigen shall be entitled to retain a
copy of each such item for archival purposes in the confidential files of its
legal counsel or, with respect to regulatory matters, in the confidential files
of its regulatory department.

 

 

15.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

(c)        Recordation. Promptly following receipt from Genzyme of a patent
assignment acknowledgement substantially in the form of Exhibit E with respect
to a Gene Therapy Listed Patent on file as of the Effective Date, Avigen will
execute and deliver such patent assignment acknowledgement to Genzyme in a form
suitable for recordation with the applicable governmental entity. Genzyme shall
properly record at its own expense all Gene

Therapy Listed Patent assignment acknowledgement documents provided by Avigen
pursuant to this Section 2.8(c) as and when reasonably determined by Genzyme in
a manner consistent with its patent practices, policies and procedures.

(d)        Opinion of Counsel. Avigen shall provide to Genzyme an opinion from
Avigen’s outside counsel in the form of Exhibit F, dated the Effective Date.

(e)        Inventor Signatures. Avigen shall (i) seek to contact the inventors
of the patents and/or patent applications listed on Schedule 8 [*] its [*] to
obtain signatures from such inventors on the applicable patent assignment
recordation documents and [*] information and declarations required to make the
proper filings with the U.S. Patent and Trademark Office to proceed with respect
to the patents and/or patent applications listed on Schedule 8 [*] including
without limitation providing Genzyme with copies of the employment agreements of
such inventors and documenting Avigen's efforts to contact such inventors if
requested by Genzyme.

The mechanics and timing of the transfer and deliveries called for in this
Section 2.8 shall be as set forth in Schedule 2.8. In accordance with such
Schedule, certain aspects of this transfer shall be accomplished by Genzyme’s
personnel visiting Avigen’s facility. Accordingly, Avigen’s responsibility to
“physically transfer” these items to Genzyme is limited to making these items
available to Genzyme at Avigen’s facility as per the procedures provided in such
Schedule. With respect to the clinical trial material inventories covered by
Section 2.8(a), at Genzyme’s expense, Avigen shall (x) continue to store such
materials in accordance with all of its internal standard operating procedures
and representations made to the FDA in connection with the production and
maintenance of clinical trial material for IND # 11366 (for the Current
Parkinson’s Product inventory) and IND # 9398 or 8033 (for the Current Factor IX
Product inventory), (y) until [*] continue to perform such testing and assays as
are required in such internal standard operating procedures and such
representations made to the FDA, and (z) until the inventories of the Current
Parkinson’s Product have been transferred to Genzyme, ship quantities of the
inventories of the Current Parkinson’s Product to clinical sites of the Ongoing
Parkinson’s Trial in accordance with Genzyme’s written requests. As regards (z),
Genzyme must provide reasonable notice prior to any requested shipment.

2.9        Sales and Transfer Taxes. Except as otherwise provided herein, each
Party shall bear and be solely responsible for any sales taxes, use taxes,
transfer taxes, documentary charges, recording fees, filing fees and similar
taxes, charges, fees and expenses that may become payable by such Party in
connection with the transactions contemplated by this Agreement.

2.10      Clinical Trial Insurance Coverage. At Genzyme’s request, Avigen shall
(a) purchase an extended reporting period for its insurance policies with
respect to liabilities incurred prior to the Effective Date that arise out of
the clinical trials conducted pursuant to IND # 9398 and IND # 8033 and (b)
cause Genzyme to be added to such policies as an additional

 

16.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

named insured. The length of the extended reporting period and the liability
limits of such policies shall be those requested by Genzyme, and Genzyme shall
reimburse Avigen for the premium payments required to purchase such coverage and
to add Genzyme as an additional insured within 45 days of receipt of Notice from
Avigen that such premium payment has been made. It is understood and agreed that
Avigen is not required to make any claim under an insurance policy other than
those policies described in this Section 2.10 to discharge, satisfy or mitigate
(in whole or in part) any Assumed Liability.

2.11      Non-Compete. Except as otherwise expressly provided herein, prior to
the expiration of the Royalty Term applicable to each Product, neither Avigen
nor any of its Affiliates shall directly by the actions of any of them or
indirectly by acting with or through a Third Party (including, without
limitation, by granting a Third Party a license under intellectual property
rights), conduct research or development activities regarding, or engage in the
manufacture, marketing, sale or distribution of Products; provided, however,
that if Genzyme [*] then this non-compete shall not apply to [*] effective upon
receipt by Avigen of the Notice delivered by Genzyme pursuant to [*]. In the
event that this Agreement is terminated in its entirety pursuant to Section 9.2,
then the non-compete under this Section 2.11 shall expire effective on the
effective date of such termination.

2.12      Selection of Additional Other Gene Therapy Contracts. Avigen will,
beginning January 5 2006, make available to Genzyme at Avigen’s facility all
Other Gene Therapy Contracts not listed on Schedule 1.75. On or before February
20, 2006, Genzyme shall Notify Avigen which of the Other Gene Therapy Contract
not listed on Schedule 1.75 Genzyme wishes to include among the Selected Other
Gene Therapy Contracts, and they shall be so included, provided that no Other
Gene Therapy Contracts that become Selected Other Gene Therapy Contracts after
the Effective Date will be Represented Contracts for the purpose of Section
8.1(j), and [*].

2.13      Maintenance of Essential Materials. Genzyme shall maintain those
quantities of materials included among the Gene Therapy Assets that are listed
in Schedule 2.13, under the storage conditions set forth in that Schedule. The
purpose of this (in addition to being part of Genzyme risk management and
operational practices with like materials) is [*]. Avigen acknowledges and
agrees that the quantities of such materials set forth in Schedule 2.13 will be
sufficient to serve this purpose, and in no circumstances shall Genzyme’s
obligation to maintain tangible Gene Therapy Assets be deemed to extend beyond
the materials listed in Schedule 2.13.

2.14      Lists of In-Licensed and Contracted-For Patents. On the Effective
Date, Avigen shall deliver to Genzyme (a) a list prepared in good faith by
Avigen of those Gene Therapy Upstream License Patents of which Avigen is aware,
and (b) a list prepared in good faith by Avigen of those Gene Therapy Other
Contract Patents of which Avigen is aware.

ARTICLE 3

 

FINANCIAL CONSIDERATION; PAYMENT TERMS

As partial consideration for the sale of the Gene Therapy Assets, Genzyme shall
make the following payments to Avigen on the following terms and conditions:

 

 

17.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

3.1        Initial Consideration. Genzyme shall pay to Avigen Twelve million
Dollars ($12,000,000) in cash by wire transfer (the “Upfront Payment”) within
two (2) Business Days after the Effective Date. The Upfront Payment shall be
non-refundable, shall not be creditable against any other amount due hereunder
and shall not be subject to offset or reduction of any kind except, if
applicable, as provided in Section 3.8. Without limiting the requirements of
Section 3.8, Genzyme shall make the Upfront Payment from a U.S. entity to Avigen
(itself a U.S. entity).

3.2        Milestone Payments. Subject to Section 9.6 (to the extent it applies)
and the additional terms and conditions set forth in Schedule 3.2, Genzyme shall
pay to Avigen each of the amounts in Dollars set forth in the tables set forth
in Schedule 3.2 within [*] days after the first achievement of the corresponding
milestone event by or on behalf of Genzyme, its Affiliate or any Licensee with
respect to each Product. Each such amount shall be non-refundable, shall not be
creditable against any other amount due hereunder and shall not be subject to
offset or reduction of any kind, except as explicitly set forth in the first
paragraph after Part F of Schedule 3.2 and except as provided in Section 3.8 (if
applicable) and Section 6.8. The milestones in Part A, Part B and Part C of
Schedule 3.2 shall be [*]. The milestones in Part D, Part E and Part F of
Schedule 3.2 shall be [*].

3.3

Royalty Payments; One Royalty; Offsets for Third Party Royalties.

(a)        Genzyme shall pay to Avigen a royalty on worldwide Net Sales of each
Product during the Royalty Term for such Product as follows based on cumulative
(not annual) Net Sales of such Product worldwide during said Royalty Term:

(i)         For all Net Sales of such Product up to or equal to [*], [*] percent
[*] of such Net Sales;

(ii)        For all Net Sales of such Product above [*] and less than [*], [*]
percent [*] of such Net Sales; and

(iii)       For all Net Sales of such Product equal to and above [*], [*]
percent [*] of such Net Sales;

provided, however, that if a royalty is payable with respect to [*] solely
because [*] then the royalties payable with respect to [*] shall be at [*]
Royalties payable pursuant to this Section 3.3 shall not be subject to offset,
deduction or reduction of any kind except as provided in Section 3.8 (if
applicable) and Section 6.8. Such royalties shall be payable quarterly within
sixty (60) days after the end of the calendar quarter in which the Net Sales on
which the royalty is due were made.

(b)        Only one earned royalty will accrue and be paid on a given Product
regardless of the number of Claims of Gene Therapy Patent or number of countries
having Claims of Gene Therapy Patent, even if the manufacture of such Product in
one country is Covered by the Claims of the Gene Therapy Patents and the use,
sale or importation in another country is Covered by the Claims of the Gene
Therapy Patents. This Section 3.3(b) shall not be read to modify the way
“Coverage” is determined for purposes of the “Product” definition and the
“Royalty Term” definition, rather this Section 3.3(b)) relates to clarifying
that the royalty

 

18.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

rates of Section 3.3(a) are the rates that apply, and they are not doubled nor
applied multiple times to the same Net Sales under the circumstances described
above in this Section 3.3(b).

3.4        Licensing Revenues. Genzyme shall pay to Avigen the cash equivalent
of [*] percent [*] of any and all payments (whether received by Genzyme in cash,
equity, loan forgiveness or other form) that Genzyme or any of its Affiliates
receives from any Licensee through, in connection with or pursuant to any
transaction (or series of transactions) in which the Licensee obtained any right
that qualifies it as a Licensee in accordance with the definition of such term
(“Licensing Transaction”), but excluding any payment that is calculated as a
percentage of net sales or profits or similar metric (all such payments that
Genzyme is required to pay a share of to Avigen, “Licensing Revenues”).
Licensing Revenues include (without limitation) Licensing Transaction initial
payments, upfront payments, milestone payments and annual maintenance fees.
Licensing Revenues exclude payments that are in explicit consideration of
funding for research, development, manufacturing, commercialization or other
actual costs, or reimbursement on a pass-through basis of such actual costs [*].

If there are multiple connected or otherwise related transactions any one (1) of
which alone would be a Licensing Transaction (but including at least one (1)
other transaction that would not alone be a Licensing Transaction), then the
value of Licensing Revenues for that overall Licensing Transaction will be
proportionally reduced based on the relative fair market values of the Gene
Therapy Assets included therein, and of the other consideration provided by
Genzyme, as determined in accordance with Section 3.16.

Licensing Revenues shall be proportionally reduced if a Licensing Transaction
includes a grant of a license or other right under intellectual property other
than those included within the Gene Therapy Patents and Gene Therapy Know How
transferred hereunder, based on the relative fair market values of the Gene
Therapy Patents and Gene Therapy Know How and such other intellectual property,
as determined in accordance with Section 3.16.

Genzyme shall pay Avigen its share of each payment (in whatever form) of
Licensing Revenue received by Genzyme or its Affiliate within sixty (60) days
after the later of (i) Genzyme’s receipt thereof or (ii), if applicable, the
fair market value of the Licensing Revenues is finally determined pursuant to
Section 3.16.

If [*] and [*] shall be deemed a Licensee for all purposes hereunder, provided,
however, that [*] Licensing Revenue.

3.5        Samples, Compassionate Use, Expanded Access, Charitable Donations and
Investigator-Sponsored Studies. The Parties hereby agree that Genzyme may make
Product available (i) for use as samples in the ordinary course of business,
(ii) to patients under expanded access compassionate use programs prior to
receipt of the necessary Regulatory Approvals for market such Product in the
relevant country, (iii) through charitable donations or (iv) for preclinical
studies, clinical trials and investigator-sponsored studies, in each case (i)
through (iv) without including the value of the Product transferred for such
purposes in Net Sales (and thus without paying any royalty hereunder on such the
quantities of Product). However, if Genzyme sells a [*], then the levels of the
corresponding Product disposed of or transferred under Section 3.5(i), (ii) or
(iii) shall be subject to the procedures contained in Section 3.16 including

 

19.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Industry Expert determination if applicable, applied to determine the fair
market value on which a royalty shall be paid to Avigen pursuant to
Section 3.16, such fair market value as determined under Section 3.16 to be
equal to the imputed Net Sales value of any Product disposed of under this
Section 3.5 that are in excess of customary levels of charitable or
compassionate use of pharmaceutical products relative to actual sales of such
products (determined on product-by-product basis).

3.6        Wire Transfer. Genzyme shall make payments by wire transfer of
Dollars to the account specified by Avigen in writing prior to the Effective
Date (as such address may be changed or updated by Avigen by providing Notice
reasonably in advance of any payment becoming due or payable), or by such other
payment method as the Parties may agree in writing upon from time to time.

3.7        Foreign Currency. Payments made under this Agreement shall be payable
in Dollars. Net Sales calculated under this Agreement shall be computed for each
quarter with foreign Net Sales converted into Dollars in accordance with GAAP,
using the average of the relevant exchange rates for each month of such quarter
(based on the rates published in The Wall Street Journal, East Coast Edition for
such month).

3.8        Withholding. Any income or other taxes which Genzyme is required by
Legal Requirements to pay or withhold on behalf of Avigen with respect to monies
payable to Avigen under this Agreement shall be deducted from the amount of such
payments and paid to the relevant competent taxing authority. If Genzyme is
required to make any such withholding, Genzyme shall indicate the details of the
withholding in its report to Avigen accompanying the payment from which
withholding has been made. Upon written request from Avigen, Genzyme shall
promptly provide Avigen with a certificate or other documentary evidence to
enable Avigen to support a claim for a refund or a foreign tax credit with
respect to any such tax so withheld or deducted by Genzyme. Genzyme and Avigen
will reasonably cooperate in completing and filing documents required under the
provisions of any applicable tax treaty or under any other applicable law, in
order to enable Genzyme to make such payments to Avigen without any deduction or
withholding, if possible. Genzyme is a U.S. entity and, except as provided in
Section 3.12 below, shall make all [*] required of it hereunder from a U.S.
entity or from a non-U.S. entity in a circumstance where tax or other
withholding of any portion of such payment is not required, provided, that in a
circumstance where withholding is required: (a) at the reasonable request of
Genzyme, Avigen will execute and deliver such administrative or ministerial
certificates that will enable such a payment to be made without withholding and
in a circumstance where withholding is required and (b) Genzyme may make the
payment from such entity if Genzyme also makes a gross-up payment to Avigen that
makes Avigen whole for the amount withheld.

3.9        Reports. With each payment that Genzyme is required to make to Avigen
under ARTICLE 3, Genzyme shall provide a written report, showing the calculation
of Net Sales together with the calculation of the royalty thereon that is
required to be paid. The calculation of Net Sales in the report shall include a
statement of gross sales and in aggregate form within each category the amount
of each deduction provided for in the definition of Net Sales. With each
milestone or Licensing Revenue payment that Genzyme is required to make to
Avigen under ARTICLE 3, Genzyme shall provide a written report stating the
amount and calculation of the

 

20.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

payment, the milestone or other event triggering such payment and the Product
and/or Licensing Transaction, as applicable, for which such payment is being
made.

3.10      Records. Genzyme shall, and shall cause its Affiliates and Licensees
to, keep and maintain for [*] after the relevant calendar quarter complete and
accurate books and records in sufficient detail so that Net Sales and payments
made hereunder can be properly calculated.

3.11      Interest on Late Payments. Interest shall accrue on late payments by
Genzyme at the rate announced from time to time by Bank of America in Boston,
Massachusetts U.S.A. (or its successors or assigns) as its prime rate,
calculated on the number of days payment is delinquent, or the maximum amount
permitted by law, whichever is less; provided, that if such payment has been
delayed because it is related to a dispute raised by a Party in good faith that
is undergoing the dispute resolution procedures set forth in ARTICLE 10 hereof,
interest shall be calculated on the number of days payment is delinquent
starting on the day after such dispute is finally resolved.

3.12      Exchange Controls. Notwithstanding any other provision of this
Agreement, if at any time legal restrictions prevent the prompt remittance of
part or all of the royalties with respect to Net Sales in any country, payment
shall be made through such lawful means or methods as Genzyme may determine
after reasonable consultation with Avigen. When in any country the law or
regulations prohibit both the transmittal and deposit of royalties on sales in
such a country, royalty payments may be suspended for as long as such
prohibition is in effect (and such suspended payments shall not accrue
interest), and promptly after such prohibition ceases to be in effect, all
royalties that Genzyme would have been obligated to transmit or deposit, but for
the prohibition, shall be deposited or transmitted, as the case may be, to the
extent allowable (with any interest earned on such suspended royalties which
were placed in an interest-bearing bank account in that country, less any
transactional costs).

3.13      Audit. No more frequently than once during each calendar year during
the Term and once during the [*] period thereafter, Genzyme shall permit
Avigen’s independent auditors, to whom Genzyme has no reasonable objection and
with reasonable advance notice at any time during normal business hours,
accompanied at all times, to inspect, audit and copy reasonable amounts of
relevant accounts and records of Genzyme, its Affiliates and reports submitted
to Genzyme and its Affiliates by Licensees, for the sole purpose of verifying
the accuracy of the calculation of payments to Avigen pursuant to ARTICLE 3 and
the reports which accompanied them. The accounts, records and reports related to
any particular period of time may only be audited one time under this
Section 3.13. Avigen will cause its independent auditors not to provide Avigen
with any copies of such accounts, records or reports and not to disclose to
Avigen any information other than information relating solely to the accuracy of
the accounting and payments made by Genzyme pursuant to ARTICLE 3. Avigen shall
cause its independent auditors to promptly provide a copy of their report to
Genzyme. If such audit determines that payments are due to Avigen, Genzyme shall
pay to Avigen any such additional amounts within thirty (30) days after the date
on which such auditor’s written report is delivered to Genzyme and Avigen,
unless such audit report is disputed by Genzyme, in which case the dispute shall
be resolved in accordance with ARTICLE 10. If such audit determines that Genzyme
has overpaid any amounts to Avigen, Avigen shall refund any such overpaid
amounts to Genzyme within thirty (30) days after the date on which such
auditor’s written report is delivered to Genzyme and

 

21.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Avigen. Any such inspection of records shall be at Avigen’s expense unless such
audit discloses a deficiency in the payments made by Genzyme (whether for itself
or on behalf of its Affiliates and Licensees) of more than [*] of the aggregate
amount payable for the relevant period, in which case Genzyme shall bear the
cost of such audit. Each of the Parties agree that all information subject to
review under this Section 3.13 is Genzyme’s Confidential Information that is
subject to Avigen’s confidentiality and non-use obligations under ARTICLE 7, and
Avigen agrees that it shall cause its accounting firm to also retain all such
information subject to the confidentiality and non-use restrictions of ARTICLE 7
or similar (but no less stringent) obligations of confidentiality and non-use
customary in the accounting industry.

3.14      Fair Market Value of Gene Therapy Assets. The Parties acknowledge that
the purchase price represents the fair market value for the Gene Therapy Assets
and was determined by arm’s length negotiations. The Parties agree that no
consideration is or will be paid for the value of any referrals to or from
either Party to the other, or their respective Affiliates that violates any
Legal Requirements.

3.15      Allocation of Consideration. Within sixty (60) days after the
Effective Date, Genzyme shall allocate the consideration among the Gene Therapy
Assets. Such allocation shall be made in accordance with the provisions of
Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be binding upon both Parties for tax purposes. The Parties also each agree
to file tax returns consistently with the foregoing and in accordance with
Section 1060 of the Code.

3.16      Fair Market Value Determination for Products or Licensing Transactions

(a)        If Genzyme or an Affiliate or Licensee [*] as described in the second
sentence of Section 3.5, Genzyme will notify Avigen of the per-unit Net Sales
value Genzyme proposes with respect to the relevant Product, reflecting the fair
market value of the Product. [*] in excess of the limitations contained in
Section 3.5, as described in the last sentence of Section 3.5.)

(b)        If there are multiple connected or otherwise related transactions any
one (1) of which alone would be a Licensing Transaction (but at least one (1) of
which would not alone be a Licensing Transaction), as soon as practicable after
Genzyme consummates such transaction, Genzyme will notify Avigen of the value
Genzyme proposes to allocate to Licensing Revenue for the overall Licensing
Transaction, based on the fair market value of the rights to Gene Therapy Assets
that are granted as part of the Licensing Transaction relative to the fair
market value of the other consideration provided by Genzyme under the Licensing
Transaction (excluding consideration provided to Genzyme which is already
excluded from Licensing Revenue based on the definition of such term set forth
in Section 3.4).

(c)        If there is a Licensing Transaction that involves the grant of a
right under Gene Therapy Patents and Gene Therapy Know-How as well as the grant
of the right under other intellectual property, as soon as practicable after
Genzyme consummates such transaction, Genzyme will notify Avigen of the value
Genzyme proposes to allocate to Licensing Revenue based on such Licensing
Transaction, based on the fair market value of the rights to Gene Therapy
Patents and Gene Therapy Know-How that are granted as part of the Licensing

 

22.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Transaction relative to the fair market value of the rights to the other
intellectual property provided by Genzyme under the Licensing Transaction
(excluding consideration provided to Genzyme which is already excluded from
Licensing Revenue based on the definition of such term set forth in
Section 3.4).

(d)        If Avigen and Genzyme fail to agree on the relevant fair market
value(s) within [*] days after Avigen receives Genzyme’s proposal, the Parties
shall attempt to resolve the dispute amicably and promptly by negotiations
between senior executives (at the level of Vice President or above) who have
authority to settle the dispute. Within [*] Business Days after the dispute is
submitted to such senior executives, they shall meet at a mutually acceptable
time and place, or by means of telephone or video conference, and thereafter as
often as they reasonably deem necessary, to attempt to resolve the dispute. Each
Party’s such senior executives shall be reasonably available during a [*] day
period for such discussions. If the matter is not resolved within such [*] days,
either Party may proceed under clause (e) below.

(e)        If the Parties fail to resolve the dispute on the relevant fair
market value(s) pursuant to clause (d) above, then the Parties shall refer the
determination of fair market value(s) to an industry expert with no less than
[*] of experience valuing biopharmaceutical assets (such as [*]) who has not
been affiliated with either of the Parties or their Affiliates (an “Industry
Expert”) to determine the fair market value(s). If the Parties cannot agree on a
single Industry Expert within such [*] days, each shall choose one (1) Industry
Expert by the end of the [*] days and such two (2) experts shall choose a third
Industry Expert within an additional [*]. In this case, the Parties would engage
the third Industry Expert to resolve the dispute, and the third Industry Expert
is the person who shall make the determination as to fair market value. Within
thirty (30) days after engaging the expert, each Party shall submit no more than
ten (10) pages of analysis demonstrating its view of the fair market value of
the relevant Product (the ten-page limit is on a per-country basis in cases
where per-unit Product fair market values for sales in different countries are
being determined). Within [*] days after these written analyses are due, the
Industry Expert shall hold a proceeding in which each Party is entitled to make
a presentation of no more than [*]. Neither Party shall engage in any ex parte
communications with the Industry Expert. Within [*] days after the in-person
proceeding, the Industry Expert shall deliver in writing his or her decision as
to all fair market values referred for determination simultaneously to both
Parties. This decision must be for a value that is [*], as to each fair market
value. The Industry Expert is instructed (i) to make this determination based on
valuation techniques that are customary and usual in the biopharmaceutical
industry, including without limitation for [*] and all other relevant factors
typically taken into account, including without limitation issues of safety and
efficacy, product profile, the competitiveness of the marketplace, the
proprietary position of the product, the regulatory structure involved, the cost
of scaling up a manufacturing process (including facility costs), and the
profitability of the applicable products; and (ii) that the purpose of the
procedures under this Section 3.16 is to ensure that [*] in accordance with the
terms and conditions of this Agreement based on Net Sales and Licensing Revenue
values that fairly reflect the fair market values of Products, Gene Therapy
Patents and Gene Therapy Know How or Gene Therapy Assets, as applicable. The
Industry Expert’s decision shall not result in any payments being made to Avigen
based on [*] rather Avigen must be compensated in accordance with the terms and
conditions of this Agreement based on the fair market value of Products, Gene
Therapy Patents and Gene Therapy Know How or Gene Therapy

 

23.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Assets, as applicable. The Industry Expert’s decisions shall be final and
binding on the Parties absent fraud.

(f)         [*] to an [*] under subsection (b) one time only, provided that [*]
shall [*] based on [*] in the [*] for Finished Goods published by the [*] the
[*] and [*] of the [*] as the [*] for [*].

(g)        The Parties shall bear equally the costs of engaging the Industry
Expert under this Section 3.16, including without limitation the Industry
Expert’s fees and expenses and any other costs incurred to conduct the
proceedings contemplated hereunder.

3.17      Recognition of Potential Reversion in Licensing Transactions. If,
after the Effective Date, Genzyme licenses Gene Therapy Assets to a Third Party
for the research and development of the Parkinson’s Product, Genzyme will cause
the terms and conditions of such license to recognize and permit the potential
reversion of Gene Therapy Assets and grant of other rights with respect to the
Parkinson’s Product set forth in Section ARTICLE 9, for no consideration to
Genzyme’s counterparty to the applicable transaction. This Section is not
intended to limit Avigen’s rights under ARTICLE 9.

ARTICLE 4

 

DEVELOPMENT; COMMERCIALIZATION

4.1        General Diligence Obligation. Genzyme (either itself or through its
Affiliates, Licensees or any Third Party selected by Genzyme) shall be
responsible [*] for: (i) the research, development, manufacturing,
commercialization and distribution of Products selected by Genzyme and the
related regulatory, reimbursement and marketing activities; (ii) the
identification and selection of any Third Party to be utilized in connection
with any clinical trials or research project related to, or the manufacture,
distribution or marketing of, the Products and the negotiation of the
arrangements with such Third Party and (iii) preparing, submitting and obtaining
(in the name of Genzyme or its Affiliates or Licensees) all Regulatory Approvals
and orphan drug designations (and similar designations outside of the United
States) for Products. In addition to complying with the more specific diligence
obligations set forth in Section 4.4 below, Genzyme shall use its Commercially
Reasonable and Diligent Efforts to research, develop (including without
limitation preclinically, clinically and with respect to manufacturing
processes), manufacture and seek Regulatory Approval [*]. This [*] but if [*] to
[*] the [*] to the [*] then this shall be [*]. Genzyme may satisfy its diligence
obligations under Sections 4.1 and 4.4 through its own efforts, and through
those of its Affiliates, Licensees and subcontractors.

4.2        Development Reports. By January 31st and July 31st of each year until
the Commercial Launch of the first Product, Genzyme shall submit a written
report setting forth in reasonable detail: (a) Genzyme’s (and its Affiliates’
and Licensees’) efforts to research and develop Products since the date of the
last report delivered to Avigen under this Section and (b) Genzyme’s plan for
such activities in the next year (including without limitation any milestone
events described in Schedule 3.2 that are anticipated to occur during the
covered year. The first such report shall be due on March 31, 2006 and shall be
in lieu of the report that would otherwise be required on January 31, 2006.
Genzyme’s obligations under this Section 4.2 shall

 

24.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

be subject to (i) Genzyme’s confidentiality obligations to Third Parties,
(ii) any restrictions under Legal Requirements and (iii) [*] All reports
delivered by Genzyme pursuant to this Section 4.2 shall be deemed Genzyme’s
Confidential Information and shall be subject to Avigen’s confidentiality and
non-use obligations under ARTICLE 7.

4.3        Ongoing Parkinson’s Trial. From the Effective Date until such time as
the IND for the Ongoing Parkinson Trial has been effectively transferred to
Genzyme as required pursuant to Section 2.6, Avigen shall not take action to
suspend or terminate the Ongoing Parkinson’s Trial unless there arises a safety
issue or request from the FDA or IRB of a clinical site.

4.4        Parkinson’s Disease Product

(a)        Once the IND for the Ongoing Parkinson’s Trial is transferred to
Genzyme, Genzyme shall:

(i)         conduct the Ongoing Parkinson’s Trial to completion in accordance
with its current protocol (subject to any amendments or updates that may be
required by the FDA or the IRB of any of the clinical sites for the trial or
that Genzyme in its prudent scientific or business judgment deems necessary or
advisable),

(ii)        obtain FDA review (a Type C or other similar meeting) of a protocol
for a subsequent Clinical Trial for a Current Parkinson’s Product [*].

(iii)       if Genzyme determines to submit a protocol for a subsequent Clinical
Trial for a Current Parkinson’s Product to the Recombinant DNA Advisory
Committee (“RAC”) for review, submit such protocol to the RAC [*], and

(iv)       if the RAC requests that Genzyme attend a meeting of the RAC to
discuss the protocol, obtain RAC review of the protocol [*] provided that if [*]
Genzyme shall [*] as an [*] and [*] to [*] this meeting to be [*] at the
earliest possible date [*].

(b)

(i)         Within [*] after the [*] Genzyme shall [*] in [*] either [*] Avigen
[*] or [*] the [*] with respect to [*] to [*] to Avigen [*]. Also, if Genzyme
treats a patient in [*]of a [*] (meaning [*])) without a [*] then the [*].

(ii)        The term “FDA Decision” means, [*] if Genzyme does not submit a
protocol to the RAC as described in Section 4.4(a)(iii), the date of the FDA
Type C or other similar meeting with Genzyme to discuss the Ongoing Parkinson’s
Trial results and a proposed protocol for a subsequent Clinical Trial for a
Current Parkinson’s Product, [*] and the [*] the date the RAC has held the
meeting with Genzyme to discuss the protocol.

(c)        In the case where the FDA (or the RAC, if Genzyme elects to submit a
protocol to the RAC as contemplated by Section 4.4(a)(iii) and does so in a
timely manner) [*] however, to be clear, anything [*] provided that Genzyme has
devoted Commercially Reasonable and Diligent Efforts [*] feedback as required by
Section 4.4(a) and devotes Commercially

 

25.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Reasonable and Diligent Efforts to [*] in order for them to provide such
feedback, the FDA Decision will be the date of [*] If the FDA or RAC (if Genzyme
elects to submit a protocol to the RAC as contemplated by Section 4.4(a)(iii)
and does so in a timely manner) provides Genzyme with a notice that [*] the FDA
Decision will be the date of such notice.

(d)        If the FDA or RAC [*] based on the information and data produced by
the Ongoing Parkinson’s trial, Genzyme may:

(i)

[*] to [*] to [*] pursuant to [*] of the Agreement, or

(ii)        Perform further work, which may include an additional clinical
trial, which in Genzyme’s best scientific or business judgment, will provide
information and data that the FDA will deem sufficient to approve a clinical
protocol for a subsequent clinical trial of a Current Parkinson’s Product
following a Type C or similar meeting (or a meeting with the RAC, if Genzyme
elects to submit a protocol to the RAC as contemplated by Section 4.4(a)(iii)
and does so in a timely manner), exercising Genzyme’s judgment in making such
decisions in accordance with the Commercially Reasonable and Diligent Efforts
standard and devoting Commercially Reasonable and Diligent Efforts to such
activities. In such case, the FDA Decision will be the date of a subsequent Type
C or other similar meeting (or meeting with the RAC if Genzyme elects to submit
a protocol to the RAC as contemplated by Section 4.4(a)(iii) and does so in a
timely manner, whichever is later) that is scheduled as soon as possible after
the further work is performed by Genzyme.

4.5        Commercialization. Genzyme shall use its Commercially Reasonable and
Diligent Efforts to promote (including without limitation reasonable
pre-marketing, advertising, education and detailing), market, distribute, sell,
and provide product support for, each Product for which Genzyme obtains
Regulatory Approval and, if applicable, Pricing Approval. Genzyme may satisfy
its diligence obligations hereunder through its own efforts, and through those
of its Affiliates, Licensees, distributors and subcontractors.

4.6        Regulatory Reporting. Beginning on the date that the authority and
responsibilities for the Current Regulatory Filings are transferred by Avigen to
Genzyme, as between the Parties, Genzyme shall have sole responsibility for and
control of such transferred Regulatory Filings and all future Regulatory Filings
for the Products and all regulatory reporting that is required in relation
thereto with respect to periods beginning on such date.

ARTICLE 5

 

PROTECTION OF INTELLECTUAL PROPERTY

5.1        Filing, Prosecution and Maintenance of Patent Rights

(a)        Patent Rights. Except as provided in subsection (b), as between the
Parties, Genzyme shall have sole responsibility for and control over the filing,
prosecution (including without limitation conducting interferences and
oppositions), and maintenance, all at its sole expense, the Gene Therapy
Patents. Except as provided in any Upstream License or Other Gene Therapy
Agreement, Genzyme shall file, prosecute and maintain the Gene Therapy Patents
in a manner consistent with its general patent practices and policies as in
effect from time

 

26.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

to time. Avigen agrees to (i) promptly execute such documents (or require its
current employees or consultants to execute such documents, and encourage its
former employees or consultants to execute such documents, as applicable) and
perform such acts as Genzyme may reasonably require to enable Genzyme’s filing,
prosecution and maintenance of any and all Gene Therapy Patents and [*]. In
response to any reasonable requests from Avigen, Genzyme shall keep Avigen
reasonably informed of [*] related to the filing [*] prosecution and maintenance
of the Gene Therapy Patents.

It is understood and agreed that with respect to any Gene Therapy Patents to
which rights are derived through an Upstream License or Other Gene Therapy
Agreement, Genzyme’s rights and obligations to file, prosecute and maintain such
Gene Therapy Rights under this ARTICLE 5 are subject to any applicable terms and
conditions of the relevant Upstream License or Other Gene Therapy Agreement.

(b)        Maintenance of Certain Patents. Genzyme may elect to [*] in a manner
consistent with [*] as in effect from time to time [*] subject to [*] with
respect to any Products [*] by such [*] to the full extent required under [*]

5.2

Infringement of Patent Rights.

(a)        Action Against Infringement. Genzyme shall promptly deliver Notice to
Avigen of any alleged or threatened infringement of the Gene Therapy Patents of
which it becomes aware. Genzyme shall have the right to prosecute any such
infringement at its own and sole expense. If Genzyme recovers any damages, by
way of settlement or otherwise, such recovery shall be used first to reimburse
Genzyme for its litigation expenses (including internal and expenses of Avigen
that are required to be reimbursed by Genzyme as described below). Any remaining
amounts from such recovery shall (i) to the extent [*], (ii) to the extent [*]
and (iii) the rest to be retained by Genzyme without any obligations to Avigen
with respect thereto. In the event Genzyme brings an infringement action, Avigen
shall cooperate fully in response to Genzyme’s reasonable requests for
assistance but at Genzyme’s sole expense for all of Avigen’s reasonable invoiced
out-of-pocket expenses (including both internal and external expenses),
including, if required to bring such action, the furnishing of a power of
attorney.

(b)        Indispensable Party. If Genzyme reasonably determines that Avigen
(and/or its Affiliate) is an indispensable party to any action brought by
Genzyme pursuant to this Section 5.2, Avigen hereby consents to be joined and
agrees to use its reasonable efforts to cause its Affiliate, as the case may be,
to consent to be joined. Avigen (or its Affiliate, as the case may be) shall
bear its own costs if it elects to be represented by separate counsel, but
Genzyme shall bear all other litigation costs, including without limitation all
of Avigen’s reasonable invoiced out-of-pocket expenses, whether internal or
external (other than such costs of Avigen’s separate counsel).

(c)        Reimbursement of Internal Avigen Costs. Internal costs of Avigen
reimbursable pursuant to Section 5.2(a) or 5.2(b) are limited to the [*] Time
spent by an Avigen employee shall not be eligible for reimbursement pursuant to
Section 5.2(a) or 5.2(b) until Avigen has provided Genzyme with Notice of the
annual salary of the Avigen employee (the “Annual Salary”). The amount Genzyme
is required to reimburse Avigen with respect to the

 

27.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

time spent by any Avigen employee with respect to such infringement action will
be calculated by [*].

5.3

Third Party Intellectual Property.

(a)        Notice. If the development, manufacture, use, import, export, offer
for sale or sale of any Product by or on behalf of Genzyme, any of its
Affiliates and Licensees results in a claim for patent infringement or other
violation of intellectual property rights of any Third Party (“Third-Party
Infringement Claim”), Genzyme shall promptly Notify Avigen.

(b)        Action. Genzyme may, in its sole discretion, elect to defend or
settle any such claim related to the Gene Therapy Patents or Gene Therapy
Know-How, at its own expense, using counsel of its own choice. Genzyme shall
keep Avigen reasonably informed of all material developments in connection with
any such claim, suit or proceeding and Avigen shall reasonably cooperate in the
defense of the suit at Genzyme’s sole expense. If Genzyme recovers any damages,
by way of settlement or otherwise, in connection with any counterclaim made by
it in any such Third Party infringement suit, such recovery shall be used first
to reimburse Genzyme for its litigation expenses (including, without limitation,
the costs and expenses incurred in pursuing any counterclaims in such suit). Any
remaining amounts from such recovery shall be [*].

ARTICLE 6

 

REMEDIES, INDEMNIFICATION AND LIABILITY

6.1        Indemnification in Favor of Avigen. Genzyme shall indemnify, defend
and hold harmless (collectively, “Indemnify”) each and every Avigen Indemnitee
from and against any and all Damages incurred by it, her, him or them arising
out of, resulting from or directly or indirectly relating to: (a) any fraud of
Genzyme or (b) any demand, claim, lawsuit or other action brought by any Third
Party (each an “Action”) made, brought or threatened against any of the Avigen
Indemnitees arising out of or resulting from: (i)  any breach of, or inaccuracy
in, any representation or warranty made by Genzyme in this Agreement, any
Ancillary Agreement or in any document, schedule, instrument or certificate
delivered pursuant to this Agreement; (ii) any breach or violation of any
covenant or agreement of Genzyme in or pursuant to this Agreement (including
without limitation this Section 6.1) or any Ancillary Agreement; (iii) any
Assumed Liability; (iv) the research, development, testing, manufacture, use,
sale, offer for sale, import, export, storage or distribution of Products by or
on behalf of Genzyme, its Affiliates, the Licensees or the distributors or
subcontractors of any of them (including without limitation patent infringement
claims and products liability claims with respect to such activities) or (v) the
matters referred to in [*] Clause (v) of the foregoing sentence includes
(without limitation) [*].

6.2        Indemnification In Favor of Genzyme. Avigen hereby agrees to
Indemnify each Genzyme Indemnitee from and against any and all Damages incurred
by it, her, him or them arising out of, resulting from or directly or indirectly
relating to: (a) any fraud of Avigen or (b) any Action made, brought or
threatened against any of the Genzyme Indemnitees arising out of or resulting
from: (i) any breach of, or inaccuracy in, any representation or warranty made
by Avigen in this Agreement, any Ancillary Agreement or in any document,
schedule, instrument or

 

28.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

certificate delivered pursuant to this Agreement (to avoid any doubt other than
the Lists delivered under Section 2.14 of this Agreement, which are required to
be prepared in good faith but not to adhere to any higher standard); (ii) any
breach or violation of any covenant or agreement of Avigen in or pursuant to
this Agreement [*]; or (iv) following a reversion of rights to the Parkinson’s
Product pursuant to Section 9.6 or a termination of this Agreement to which
Section 9.4 applies, the research, development, testing, manufacture, use, sale,
offer for sale, import, export, storage or distribution of Products occurring
after the date of such reversion or termination by or on behalf of Avigen, its
Affiliates, licensees or the distributors or subcontractors of any of them
(including without limitation patent infringement claims and products liability
claims with respect to such activities).

6.3        Limitations. Notwithstanding anything to the contrary set forth in
this Agreement, in no event shall either Party be required to Indemnify any
Person as a result and to the extent the relevant Damages are caused by the
negligence, recklessness, intentional misconduct or default of the other Party
or its Affiliates, Licensees or distributors, excluding only as regards Assumed
Liabilities described in numbered item 1 of Schedule 2.2.

6.4        Notice. Should any Action arise which could reasonably be expected to
lead to a claim for Indemnification hereunder, the Party seeking indemnification
(the “Indemnified Party”) shall promptly deliver Notice to the other Party (the
“Indemnifying Party”) of the Action and the facts constituting the basis for
such Action; provided that no delay in providing Notice shall relieve
Indemnifying Party from any obligation under this ARTICLE 6, except to the
extent that such delay actually and materially prejudices the Indemnifying
Party.

6.5        Defense of Third Party Claims. The Indemnified Party and its
Indemnitees shall, promptly after learning of or being put on notice of any
Action giving rise to an indemnification obligation hereunder and to the extent
requested in writing by the Indemnifying Party, tender defense of the Action to
the Indemnifying Party; provided that the Indemnified Party shall not be
required to tender defense of the Action unless (a) the Indemnifying Party gives
written notice to the Indemnified Party within [*] days after the Indemnified
Party has given notice of the Action that the Indemnifying Party will Indemnify
the Indemnified Party against the entirety of any and all Damages the
Indemnified Party may suffer associated with such Action to the extent required
to be indemnified against under Sections 6.1 - 6.3, (b) the Indemnifying Party
provides the Indemnified Party with [*], and (c) the Indemnifying Party agrees
to conduct the defense of the Action actively and diligently. If the
Indemnifying Party assumes the defense of any Action, it shall assume the
defense thereof with counsel from a law firm that is nationally recognized or
otherwise is mutually satisfactory to the Parties. The Indemnifying Party shall
not settle or compromise any such Action without the prior written consent of
the Indemnified Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that no consent shall be required to
be obtained if the Indemnified Party is fully released of all liability without
admission of liability or wrongdoing, the settlement provides for money damages
as the sole remedy and does not involve any finding or admission of any
violation of law or the rights of any Person. The failure to deliver Notice to
the Indemnifying Party within a reasonable time after the commencement of any
such Action, if materially prejudicial to its ability to defend such Action,
shall relieve such Indemnifying Party of any liability to the Indemnified Party
under this ARTICLE 6 with respect to such Action, but the omission so to deliver
Notice to the Indemnifying Party will not relieve it of any liability that

 

29.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

it may have to any Indemnitee otherwise than under this ARTICLE 6. The
Indemnified Party shall cooperate fully with the Indemnifying Party and its
legal representatives in the investigation of any Damages or Action covered by
this indemnification.

If the Parties cannot agree as to the application of Sections 6.1 - 6.3 to any
particular Action, then each is entitled to conduct its own defense of such
Action at its own expense and reserves the right to claim indemnification
hereunder upon resolution of the underlying action.

6.6        Insurance. Each Party shall procure and maintain insurance or
self-insurance, including product liability insurance, adequate to cover its
obligations hereunder and which are consistent with normal business practices of
prudent companies similarly situated, at all times during which any Product is
being clinically tested in human subjects or commercially distributed or sold by
or on behalf of such Party. It is understood that such insurance or
self-insurance shall not be construed to create a limit of either Party’s
liability with respect to its indemnification obligations under this ARTICLE 6.
Each Party shall provide the other with written evidence of such insurance or
self-insurance upon written request. Each Party shall provide the other Party
with written notice at least [*] days prior to the cancellation, non-renewal or
material change in such insurance or self-insurance which materially adversely
affects such other Party’s rights. Each Party shall name the other Party as an
additional insured on each policy that it is required to maintain under this
Section.

6.7        Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE
REQUIRED TO INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 6 FOR DAMAGES INCURRED
IN AN ACTION BROUGHT BY ANY THIRD PARTY OR IN RESPECT OF A BREACH OF ARTICLE 7
(WHICH ARTICLE GENERALLY REGARDS CONFIDENTIALITY OBLIGATIONS), NEITHER PARTY NOR
ITS RESPECTIVE AFFILIATES AND (IN THE CASE OF GENZYME) LICENSEES SHALL BE LIABLE
FOR PUNITIVE DAMAGES OR FOR INDIRECT, SPECIAL, EXEMPLARY OR CONSEQUENTIAL
DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE. The
representations and warranties included in this Agreement shall survive the
Effective Date, provided that each representation and warranty speaks only as of
the Effective Date unless another date is specified therein, in which case the
representation and warranty speaks as of such other date to the extent specified
therein. Neither Party shall have any liability for a breach of or inaccuracy in
a representation or warranty hereunder with respect to which the other Party has
not made any claim for breach [*]. This [*] does not apply to claims based on
(a) fraud; (b) [*]; or (c) [*]. Avigen’s aggregate liability [*] but only with
respect to [*] of [*] and [*] shall be limited to [*] and [*] to [*] in [*] by
[*] the [*] of [*] and shall not otherwise be payable by Avigen.

6.8        Right of Set-Off. Genzyme may at its sole option and election set off
and apply the amount of any payment obligation owed by Avigen to Genzyme or any
Genzyme Indemnitee pursuant to ARTICLE 6 (with no such payment obligation being
deemed owed until such time as there is a settlement or final judgment in place)
against any amounts payable to Avigen hereunder (including without limitation
pursuant to ARTICLE 3) thereafter.

 

 

30.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

6.9        Indemnification Not Exclusive Remedy. Genzyme and Avigen acknowledge
and agree that indemnification pursuant to this ARTICLE 6 is not the exclusive
remedy for breaches of this Agreement.

6.10      Damages From Breach of Section 8.1(h) Also Constructively or Actually
Covered by Insurance Or Otherwise. Avigen shall not be liable for a breach of
the representation and warranty set forth in Section 8.1(h) to the extent that
(a) the Damages caused by such breach would have been covered by insurance
policies maintained by Avigen immediately prior to the Effective Date (without
regard to dollar limitations on the amount of coverage provided by such
insurance policies – i.e. type, not amount, of liability is what determines
whether the particular liability counts against the cap on damages contained in
Section 6.7) or (b) Genzyme receives insurance proceeds from either the
insurance policies described in Section 2.10 of this Agreement or insurance
purchased by Genzyme to cover the risks arising out of the Ongoing Parkinson’s
Trial or any Factor IX Product clinical trial under IND# 9398 or IND# 8033, or
recovers damages from a counterparty to a Selected Other Gene Therapy Contract.
Genzyme shall use its commercially reasonable efforts to seek the insurance
proceeds or to recover the damages from such a counterparty, each as described
in (b) above, to the full extent a claim for such proceeds or damages is
reasonable.

ARTICLE 7

 

CONFIDENTIAL INFORMATION

7.1        Confidentiality and Non-Use Requirement. From the Effective Date
through the [*] anniversary of the termination or expiration of this Agreement,
each Party shall keep confidential, and shall cause its respective Affiliates
and Licensees and their respective officers, directors, employees and agents to
keep confidential, and not to use for any purpose other than to perform or
exercise a right granted under this Agreement, the other Party’s Confidential
Information, provided that the foregoing restrictions shall not apply to
information that (i) is or hereafter becomes generally available to the public
other than by reason of any default by such Party with respect to its
confidentiality and non-use obligations under this Agreement, (ii) is hereafter
disclosed to such Party by a Third Party who does not have a fiduciary duty to
the other Party and is not and would not be, to the knowledge of such Party, in
default of any confidentiality obligation to the other Party by virtue of
disclosing such information to such Party, (iii) is hereafter developed by or on
behalf of such Party without reliance on, use of or reference to the other
Party’s Confidential Information by personnel not having had access thereto, or
(iv) is provided by such Party under appropriate terms and conditions, including
without limitation confidentiality and non-use provisions at least as stringent
as those in this Agreement, to Third Parties solely for accounting, legal and
similar purposes, or to the Parties’ permitted assigns under this Agreement.
Each Party recognizes that any violation of this confidentiality provision may
cause the other Party irreparable harm and agrees that the other Party may be
entitled, in addition to any other right or remedy it may have, at law or in
equity, to seek to obtain an injunction without the posting of any bond or other
security, enjoining the disclosing Party, its Affiliates, and (in the case of
Genzyme) its Licensees, and their respective officers, directors, employees and
agents from any violation or potential violation of this Article. It is
understood and agreed by the Parties that all Confidential Information that is
included in or reflects the Gene Therapy Assets shall, effective as of the
Effective Date, be deemed to be

 

31.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Genzyme’s Confidential Information, and Avigen and its Affiliates shall be
subject to the confidentiality and non-use obligations under this ARTICLE 7 with
respect thereto.

7.2        Permitted Disclosure of Confidential Information. Either Party shall
be entitled to disclose the other Party’s Confidential Information to the extent
required to comply with Legal Requirements; provided, however, that such first
Party provides such other Party, if possible, advance written notice of the
required disclosure (and, in any event promptly notifies the other of the
required disclosure) so as to provide such other Party with a reasonable
opportunity to attempt to obtain confidential treatment or a protective order
for the Confidential Information required to be disclosed.

7.3        Publicity; Terms of Agreement. Except as required by Legal
Requirements, neither Party or its Affiliates shall use the names of the other
Party or such other Party’s Affiliates or Licensees in any publicity or
advertising without the prior written approval of the other Party. Either Party
may disclose the existence of this Agreement to any Third Party. The material
terms of this Agreement, however, shall be deemed Confidential Information of
both Parties, subject to the special authorized disclosure provisions set forth
below in this Section 7.3 and provided that the material terms of this Agreement
may be disclosed in any proceeding to enforce this Agreement. Each Party has
reviewed and consented to the text of the press release to be issued by the
other Party announcing certain terms and the execution of this Agreement set
forth in Exhibit G. Beyond such press release, if either Party desires to make a
public announcement concerning the terms of this Agreement, such Party shall
give reasonable prior advance notice (no less than [*]) of the proposed text of
such announcement to the other Party for its prior review and approval, such
approval not to be unreasonably withheld, conditioned or delayed. Genzyme agrees
that Avigen shall have the right to make a press release upon the achievement of
each milestone described in Schedule 3.2 regarding and disclosing the milestone
that has been achieved and the associated payment, after review by Genzyme
pursuant to the procedure set forth in the preceding sentence; provided,
however, that Genzyme shall have the right to publicly disclose the milestone
and the associated payment contemporaneously with any press release Avigen
intends to issue. A Party shall not be required to seek the permission of the
other Party to repeat any information as to the terms of this Agreement that
have already been publicly disclosed by such Party in accordance with the
foregoing or by such other Party. Either Party may disclose the terms of this
Agreement to its Affiliates and to potential acquirers or investors or, in the
case of Genzyme, potential Licensees who are bound in writing by obligations of
non-disclosure and non-use with respect to the terms of this Agreement that are
substantially similar to (but at least as stringent as) those contained in this
ARTICLE 7. The Parties acknowledge that either or both of the Parties may be
obligated to file a copy of this Agreement with the U.S. Securities and Exchange
Commission (the “SEC”), and each Party shall be entitled to make such a required
filing, provided that it requests confidential treatment of the sensitive terms
of this Agreement to the extent such confidential treatment is reasonably
available to the filing Party under the circumstances then prevailing. If a
Party must make such a filing, the filing Party will provide the non-filing
Party with an advance copy of the Agreement marked to show provisions for which
the filing Party intends to seek confidential treatment and [*] Notwithstanding
anything to the contrary herein, nothing in this Agreement shall be deemed to
prohibit either Party from complying with its obligations under Legal
Requirements in a timely manner.

 

 

32.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

7.4        Cooperation Regarding [*] Confidentiality Obligations. If [*]
believes that [*] under a written agreement [*] assigned to Genzyme under this
Agreement [*] then [*] shall notify [*] in writing. [*] shall reasonably
cooperate with [*] to provide [*] and reasonable assistance as regards
information necessary [*].

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES

8.1        Avigen’s Representations and Warranties. Avigen hereby represents and
warrants the following to Genzyme:

(a)        Due Organization. Avigen (i) is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware, with its principal
place of business as indicated in the first paragraph of this Agreement; (ii) is
duly qualified as a corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, or where the failure to be so qualified
would have a material adverse effect on the ability of Avigen to perform its
obligations hereunder; (iii) has the requisite corporate power and authority and
the legal right to conduct its business as now conducted and hereafter currently
contemplated to be conducted; (iv) has all necessary licenses, permits,
consents, or approvals from or by, and has made all necessary notices to, all
governmental authorities having jurisdiction, to the extent required for such
ownership and operation; and (v) is in compliance with its certificate of
incorporation and by-laws.

(b)        Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by Avigen and all
instruments and documents to be delivered by Avigen hereunder and thereunder:
(i) are within the corporate power of Avigen; (ii) have been duly authorized by
Avigen by all necessary or proper corporate action; (iii) are not in
contravention of any provision of the certificate of incorporation or by-laws of
Avigen; (iv) will not violate any law or regulation or any order or decree of
any court of governmental instrumentality; (v) except as set forth in
Schedule 8, will not violate any terms of, cause a default under, or require any
consent or notice under any indenture, mortgage, deed of trust, lease,
agreement, or other instrument to which Avigen is a party or by which Avigen or
any of its property is bound; and (vi) do not require any filing or registration
with, or the consent or approval of, any governmental body, agency, authority or
any other Person, which has not been made or obtained previously other than
filings with the U.S. Patent and Trademark Office with respect to the assignment
of Gene Therapy Listed Patents and the Avigen Trademark and with the FDA or
equivalent Regulatory Agency in a country or group of countries other than the
United States with respect to the assignment of the Current Regulatory Filings.

(c)        Legal, Valid and Binding Obligation. This Agreement and each
Ancillary Agreement have been duly executed and delivered by Avigen and each
constitutes a legal, valid and binding obligation of Avigen, enforceable against
Avigen in accordance with its terms, except as such enforceability may be
limited by applicable insolvency and other laws affecting creditors’ rights
generally or by the availability of equitable remedies.

(d)

Proprietary Rights.

 

 

33.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

(i)         Title. Schedule 1.38 (Gene Therapy Listed Patents) contains a true,
complete and accurate list of all Patent Rights that are owned by Avigen as of
the Effective Date that [*] but excluding Patent Rights listed on or referred to
in or claiming an invention listed on or referred to in Schedule 2.3 (Excluded
Assets). Except as set forth in the Schedule of Gene Therapy Listed Patents as
not being solely owned by Avigen (for example, the jointly owned Patent Rights
listed there indicated to have an additional owner beyond Avigen), as of the
Effective Date, Avigen is the sole owner of, and has good title to, all the Gene
Therapy Listed Patents and the Gene Therapy Listed Know-How, free and clear of
any lien, license or other encumbrance of like nature that is not provided in
any Other Gene Therapy Contract or Upstream License. Except as otherwise
provided in any Upstream License or Other Gene Therapy Contract, Avigen has as
of the Effective Date the right to develop, manufacture and commercialize the
subject matter of the Gene Therapy Patents and the Gene Therapy Listed Know-How
free from any currently (as of the Effective Date)-committed-to royalty or other
payment obligations to Third Parties; provided, however, that this means only
that no royalties and other payments other than those set forth in any Upstream
Agreement or Other Gene Therapy Agreement are due in relation to the Gene
Therapy Patents or Gene Therapy Listed Know-How on the practice of such subject
matter pursuant to a contract in effect as of the Effective Date, and is
explicitly not intended to provide any representation or warranty with regard to
any other Third-Party Patent Rights that may be required to practice such
subject matter free from claims of infringement.

(ii)        Proprietary Information of Third Parties. No Third Party has claimed
in a written notice to Avigen that any person currently or formerly employed by
or contractually affiliated with Avigen has, in any way related to the Gene
Therapy Patents or Gene Therapy Know-How, (a) violated or may be violating any
of the terms or conditions of such person’s employment, non-competition or
non-disclosure agreement with such Third Party or (b) disclosed or may be
disclosing or utilized or may be utilizing any trade secret or proprietary
information or documentation of such Third Party, in the case of each of (a) and
(b), within the scope of services performed by such person for Avigen; except as
disclosed in Schedule 8.

(iii)       Gene Therapy Patents; Gene Therapy Know-Know. As of the Effective
Date and to the best knowledge of Avigen, [*]. As of the Effective Date and
except as previously disclosed to Genzyme, Avigen has provided to Genzyme all
formal written opinions of outside counsel which address the possible or alleged
infringement by Avigen, its Affiliates or any of their respective employees or
consultants of any patents or other intellectual property rights of others in
connection with the Products, the Gene Therapy Patents and Gene Therapy
Know-How. As of the Effective Date and except as previously disclosed to Genzyme
or has been cited by a patent office in the course of the prosecution of the
Gene Therapy Patents, Avigen [*]. No interference or opposition proceeding was,
as of the Effective Date, pending or threatened in writing with regard to any of
the Gene Therapy Patents. Except as contemplated by this Agreement, Avigen has
not granted any person or entity any right to use the Gene Therapy Patents or
Gene Therapy Know-How except as set forth in any Other Gene Therapy Agreement or
Upstream License.

(iv)       Filings. Except as disclosed in Schedule 8: all of the Gene Therapy
Listed Patents have been [*], and to Avigen’s knowledge, all of the Gene Therapy
Other Contract Patents and all of the Gene Therapy Upstream License Patents have
been [*] provided,

 

34.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

however, that Avigen makes no representation or warranty as to [*] All of the
Gene Therapy Listed Patents have been [*] and, to Avigen’s knowledge, [*] have
been [*], and, to Avigen’s knowledge, in each such other jurisdiction, and, to
the knowledge of Avigen, are in good standing; provided, however, that Avigen
makes no representation or warranty as to the [*] [*] prepared as of any day (or
combination of days, it being understood and agreed that different outside
counsel are responsible for different portions of the Gene Therapy Patent
portfolio) during the week of December 12, 2005 of all maintenance fees and
office action responses with respect to any Gene Therapy Patents that are owned
by Avigen or with respect to which Avigen has prosecution rights which office
action responses are falling due within ninety (90) days after the date the
applicable list was prepared, have been provided to Genzyme by Avigen.

(v)        Disclosures. Avigen has and prior to the Effective Date has had
processes in place intended to produce the result that Avigen has disclosed or
made available confidential information and trade secrets within the Gene
Therapy Listed Know-How only to (i) employees of Avigen who had executed a
written employee nondisclosure agreement with Avigen and who, to Avigen’s
knowledge, have exercised a similar degree of care to preserve the
confidentiality of such information and trade secrets as they have to preserve
the confidentiality of other confidential information and trade secrets of
Avigen and (ii) consultants or other Third Parties (including without limitation
Genzyme) who have executed written confidentiality agreements governing their
use of such confidential information and trade secrets.

(e)        Work-For-Hire. To Avigen’s knowledge, all of the research and
development work performed that generated any of the Gene Therapy Listed Patents
and Gene Therapy Listed Know-How prior to the Effective Date was performed under
an obligation to assign to Avigen or one of its Affiliates, other than such
research and development work as was not performed by an employee or consultant
of Avigen where Avigen acquired the particular Patent Rights or Know-How
subsequently to the relevant patentable invention being invented or Know-How
being developed.

(f)         No Claims or Suits Regarding Avigen Gene Therapy Technology. There
are no judicial, arbitral, regulatory or administrative proceedings or actions
or suits relating to the Gene Therapy Patents or Gene Therapy Know-How pending
against Avigen in any court or by or before any governmental body or agency,
other than proceedings before the USPTO and patent offices in other
jurisdictions. [*] judicial, arbitral, regulatory or administrative proceedings
or actions or suits relating to the Gene Therapy Patents or Gene Therapy
Know-How that have been threatened in writing against Avigen [*] other than
proceedings before the USPTO and patent offices in other jurisdictions.

(g)        Disclosure of Data and Reports. Prior to the Effective Date, Avigen
has made available to Genzyme true and correct copies of all of the following
information in its possession or control to the extent related to the
development of the Current Parkinson’s Product and the Current Factor IX Product
as conducted to date:

(1)

adverse event reports;

 

(2)

clinical study reports and material study data; and

 

 

35.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

(3)

FDA inspection reports, notices of adverse findings, warning letters, regulatory
approval filings and letters and other correspondence with the FDA and other
Regulatory Authorities.

(h)        Compliance with Legal Requirements. All of the studies, tests and
pre-clinical and clinical trials of the Current Parkinson’s Product and Current
Factor IX Product conducted prior to, or being conducted as of, the Effective
Date by Avigen, or to Avigen’s knowledge, by Third Parties, have been, and, in
the case of the Current Parkinson’s Trial, are, [*].

(i)         No Government Rights. Except as disclosed in Schedule 8, neither
Avigen nor any of its Affiliates is or has been a party to any agreement with
the U.S. federal government, any foreign government or an agency thereof
pursuant to which the U.S. federal government, any foreign government or such
agency provided funding for the development of the Current Parkinson’s Product,
the Current Factor IX Product, the Gene Therapy Patents or Gene Therapy Know-How
that would give the U.S. federal government, any foreign government or any
agency thereof any rights therein; provided, however, that Genzyme acknowledges
that this applies only to agreements to which Avigen or its Affiliate is a party
and does not extend to agreements and obligations of the Upstream Licensors, and
some or all of the Upstream Licenses may be subject to Bayh-Dole, march-in, and
other government rights.

(j)         Upstream Licenses and Other Gene Therapy Contracts. Schedules 1.60
(Other Gene Therapy Contracts) and 1.79 (Upstream Licenses) contain true,
complete and accurate lists of all written in-licenses and other agreements --
other than any referred to in Schedule 2.3 (Excluded Assets) -- (i) to which
Avigen is a party as of the Effective Date that remain in effect as of the
Effective Date and (ii) that regard any Product and/or its manufacture or
pharmaceutical utility, or (iii) that regard the Gene Therapy Patents, Gene
Therapy Know-How (other than the Avigen Related Know-How), Current Parkinson’s
Product or Current Factor IX Product. Neither Avigen nor any of its Affiliates
is a party to any other agreements with Third Parties specific or relevant to
AAV or for Gene Therapy other than agreements that are referred to in Schedule
2.3 (Excluded Assets). Each Upstream License and each of the Selected Other Gene
Therapy Contracts identified as “Represented Contracts” on Schedule 1.75, is
legal, binding, valid, enforceable and in full force and effect as of the
Effective Date, Avigen has not received notice of any breach or default by
Avigen under any Upstream License or any of the Selected Other Gene Therapy
Contracts identified as “Represented Contracts” on Schedule 1.75, in accordance
with the notice provisions of such contract, there are no material defaults
thereunder by Avigen or any of its Affiliates thereunder (excluding breaches of
diligence and reporting obligations), and true and correct copies of each such
agreement, and any amendments thereto, have been or will be furnished or made
available to Genzyme on a timetable consistent with the remainder of this
Agreement.

(k)        Good Title. Avigen has sole, exclusive, and good title to all of the
tangible Gene Therapy Assets described in Section 2.1(f), (g) and (h). None of
such Gene Therapy Assets is subject to any encumbrance, lien or other
restriction other than as set forth in any Upstream License or Other Gene
Therapy Contract.

 

 

36.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

(l)         No Broker Fees. Avigen has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Genzyme could become
liable or obligated.

(m)       Inventory of Products. Avigen has, with respect to the inventory of
the Current Parkinson’s Product and the Current Factor IX Product, each as
described in Schedule 2.1(f) and in some cases more particularly on Schedule
2.1(m) and included in the Gene Therapy Assets, and except to the extent that
non-compliance does not lead to material Damages, complied with all internal
standard operating procedures and representations made to the FDA in connection
with the production and maintenance of clinical trial material for IND #11366
(for the Current Parkinson’s Product) or IND # 9398 or 8033 (for the Current
Factor IX Product), including without limitation those relating to storage
conditions, stability assays, sterility and other measures intended to maintain
the integrity of such inventory.

(n)        Solvency. Avigen is not now insolvent, and will not be rendered
insolvent, by any of the transactions contemplated by this Agreement. As used on
this section, “insolvent” means that the sum of the debts and other probable
liabilities of Avigen exceeds the present fair saleable value of Avigen’s
assets. Immediately after giving effect to the consummation of the transactions
contemplated by this Agreement, (i) Avigen will be able to pay its liabilities
as they become due in the ordinary course of business and (ii) Avigen will not
have unreasonably small capital with which to conduct its present or proposed
business.

(o)        No Material Omissions. The information contained in Schedule 1.19
(Current Regulatory Filings), and the information contained in Schedule 1.38
(Gene Therapy Listed Patents) is true and accurate, and the information
contained in Schedule 2.1(f) (Inventory) and ARTICLE 8 (Seller Disclosure
Schedule) hereto is true, accurate and complete except as noted therein and
provided that it is understood and agreed that while Schedule 1.38 indicates
which Patent Rights are owned solely by Avigen and which are co-owned by Avigen
and another Person, the Schedule does not indicate and does not purport to
indicate the identity of the other co-owner. Avigen has not knowingly omitted to
furnish Genzyme with any non-public information concerning (i) the Gene Therapy
Patents and Gene Therapy Know-How (other than Avigen Related Know-How, with
respect to which Avigen has no disclosure obligation not explicitly provided in
ARTICLE 2 of this Agreement), (ii) the Current Parkinson’s Product or Current
Factor IX Product or (iii) [*] set forth herein and therein.

8.2        Genzyme’s Representations and Warranties. Genzyme hereby represents
and warrants the following to Avigen:

(a)        Due Organization. Genzyme (i) is a corporation duly organized,
validly existing, and in good standing under the laws of The Commonwealth of
Massachusetts, with a place of business as indicated in the first paragraph of
this Agreement; (ii) is duly qualified as a corporation and in good standing
under the laws of each jurisdiction where ownership or lease of property or the
conduct of its business requires such qualification, or where the failure to be
so qualified would have a material adverse effect on the ability of Genzyme to
perform its obligations hereunder; (iii) has the requisite corporate power and
authority and the legal right to conduct its business as now conducted and
hereafter currently contemplated to be conducted; (iv) has all necessary
licenses, permits, consents, or approvals from or by, and has made all

 

37.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

necessary notices to, all governmental authorities having jurisdiction, to the
extent required for such ownership and operation; and (v) is in compliance with
its Restated Articles of Organization and by-laws.

(b)        Execution, Delivery and Performance. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by Genzyme and all
instruments and documents to be delivered by Genzyme hereunder or thereunder:
(i) are within the corporate power of Genzyme; (ii) have been duly authorized by
all necessary or proper corporate action; (iii) are not in contravention of any
provision of the Restated Articles of Organization or by-laws of Genzyme;
(iv) will not violate any law or regulation or any order or decree of any court
of governmental instrumentality; (v) will not violate the terms of any
indenture, mortgage, deed of trust, lease, agreement, or other instrument to
which Genzyme is a party or by which Genzyme or any of its property is bound,
which violation would have an adverse effect on the ability of Genzyme to
perform its obligations hereunder; and (vi) do not require any filing or
registration with, or the consent or approval of, any governmental body, agency,
authority or any other Person, which has not been made or obtained previously
other than other than filings with the U.S. Patent and Trademark Office with
respect to the assignment of Gene Therapy Listed Patents and the Avigen
Trademark and with the FDA or equivalent Regulatory Agency in a country or group
of countries other than the United States with respect to the assignment of the
Current Regulatory Filings.

(c)        Legal, Valid and Binding Obligation. This Agreement and each
Ancillary Agreement has been duly executed and delivered by Genzyme and
constitutes a legal, valid and binding obligation of Genzyme, enforceable
against Genzyme in accordance with its terms, except as such enforceability may
be limited by applicable insolvency and other laws affecting creditors’ rights
generally or by the availability of equitable remedies.

(d)        Value of US Assets Acquired. Genzyme, by a duly authorized officer
designated by its Board of Directors has, on a date no earlier than fifty-nine
(59) days prior to the Effective Date, determined in good faith and in
accordance with 16 C.F.R. Section 801.10(b), that the fair market value of the
US patents assigned under this Agreement and other exclusive US rights provided
by Avigen pursuant to this Agreement is not greater than fifty-three million one
hundred thousand dollars ($53,100,000.00). This representation and warranty is
made solely for the purpose of determining the applicability to the transactions
contemplated by this Agreement of the HSR Act.

8.3        Compliance with Law. Both Parties and their respective Affiliates and
Licensees will materially comply with Legal Requirements applicable to their
respective activities in connection with this Agreement.

8.4        Disclaimer of Warranties. EXCEPT AS EXPLICITLY PROVIDED IN THIS
ARTICLE 8, NEITHER PARTY MAKES ANY WARRANTIES OF ANY KIND, INCLUDING EXPRESS,
IMPLIED, OR STATUTORY, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, NONINFRINGEMENT OR
NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, CUSTOM, TRADE,
QUIET ENJOYMENT, INFORMATIONAL CONTENT, OR SYSTEM INTEGRATION.

 

 

38.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

8.5

Updates to IP Definitions and Lists.

(a)        Any Patent Rights that meet the definition of Gene Therapy Listed
Patents but are not listed in Schedule 1.38 (i.e., those Patent Rights referred
to in [*] are assigned to Genzyme in accordance with this Agreement because they
are by definition included among the Gene Therapy Listed Patents. If any Prong B
Owned Patent comes to light, Avigen will provide written confirmation to Genzyme
of such assignment within two (2) weeks after either Party Notifies the other of
such Prong B Owned Patent. To the extent that any Prong B Owned Patent is
effectively assigned to Genzyme, then Avigen shall not be deemed to have
breached the representation and warranty of Section 8.1(d)(i) by the omission of
such Prong B Owned Patent from Schedule 1.38 (Gene Therapy Listed Patents) and
no remedy shall be available to Genzyme for such omission, other than receiving
confirmation from Avigen that such Prong B Owned Patent has been effectively
assigned to Genzyme as one of the Gene Therapy Listed Patents.

(b)        Each contract that is not listed in Schedule 1.60 (Other Gene Therapy
Contracts) or Schedule 1.79 (Upstream Licenses) but is a contract that satisfies
all of the following: (i) it is not referred to in Schedule 2.3 (Excluded
Assets), (ii) Avigen was a party to it as of the Effective Date and it remained
in effect as of the Effective Date, and (iii) [*] is an “Omitted Contract.” If
any Omitted Contract comes to either Party’s attention, it shall promptly Notify
the other Party. Within five (5) Business Days after such Notice between the
Parties, Avigen shall provide Genzyme with a true and correct copy of such
Omitted Contract. Genzyme shall have the right, within thirty (30) days after
receiving such copy from Avigen by Notice to Avigen within such time period, to
include such Omitted Contract among the Selected Other Gene Therapy Contracts
assigned to Genzyme (and Assumed Liabilities in relation to which are assumed by
Genzyme), subject to the next sentence. If such Omitted Contract requires
consent of Avigen’s Third-Party counterparty for the assignment, then Section
2.7 shall apply to such Omitted Contract. If Genzyme declines to make a given
Omitted Contract a Selected Other Gene Therapy Contract, or Avigen successfully
assigns a given Omitted Contract to Genzyme or complies with Section 2.7 with
respect to any required consent to assign such Omitted Contract to Genzyme, then
Avigen shall not be deemed to have breached the representations and warranties
of the first two (2) sentences of Section 8.1(j) by the omission of such Omitted
Contract from Schedules 1.60 (Other Gene Therapy Contracts) and 1.79 (Upstream
Licenses), and no remedy shall be available to Genzyme for such omission, other
than the remedy set forth in this Section 8.5(b). To avoid any doubt, to the
extent any Omitted Contract becomes a Selected Other Gene Therapy Contract under
this Section 8.5(b), all Patent Rights to which Avigen derived rights under such
Omitted Contract shall be included among the Gene Therapy Other Contract
Patents.

ARTICLE 9

 

TERM AND TERMINATION

9.1        Term. The term of this Agreement (“Term”) shall commence on the
Effective Date and shall continue unless and until the latest to occur of [*]
or, if earlier, the effective date of termination if this Agreement is
terminated in its entirety as set forth in this ARTICLE 9. The following
Sections and Articles shall survive all expirations and terminations of this
Agreement:

 

39.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

ARTICLE 1 (to the extent utilized by other surviving sections), ARTICLE 2 (to
the extent not already fully performed), ARTICLE 6 (except obligations
thereunder which have expired by their terms), ARTICLE 9 (to the extent
applicable depending upon the nature of the termination), ARTICLE 10 and ARTICLE
11 and Sections 7.1 - 7.3, 8.1 and 8.2. The Parties’ accrued rights and
obligations -- having accrued prior to the effective date of expiration or
termination -- shall survive expiration and any earlier termination of this
Agreement. In addition to those Sections and Articles that survive any
termination, the following Sections and Article shall survive any termination of
this Agreement following which Section 9.4 (Additional Effect of Termination in
cases Where Genzyme has [*] applies: ARTICLE 3 (to the extent indicated in
Section 9.4(d)), ARTICLE 5 (as modified by Section 9.4(e) and 9.4(f)) and
Section 7.4

9.2

Early Termination.

(a)        By Avigen for Genzyme’s Breach or Default. This Agreement may be
terminated after the Effective Date by Avigen in its entirety:

(i)         for Genzyme’s breach of any of its material obligations [*]
remaining uncured [*] days after Notice from Avigen specifying the breach;
provided that the cure period shall be extended to [*] days if Genzyme has
engaged in good faith efforts to remedy such default within such [*]-day period
and indicated in writing to Avigen prior to the expiration of such [*]-day
period that it believes that it will be able to remedy the default within such
[*]-day period (which belief must be objectively reasonable), but such extension
shall apply only so long as Genzyme is engaging in good faith, commercially
reasonable efforts to remedy such default; provided, further, that if the
question of whether Genzyme actually breached the material obligation identified
in such Notice from Avigen is the subject of a dispute initiated in good faith
by a Party that is undergoing the dispute resolution procedures set forth in
ARTICLE 10, the [*]-day or [*]-day cure period (as applicable) pursuant to this
Section 9.2(a)(i) shall be suspended and shall not start to run again unless and
until such time as such dispute has been finally resolved in accordance with
ARTICLE 10 hereof and it is finally determined that Genzyme breached a material
obligation, or

(ii)        if Genzyme fails to make any payment under ARTICLE 3 within [*] days
after such payment becomes due and payable and such failure is not remedied
within [*] days after receipt of Notice from Avigen specifying such failure;
provided, however, that if such payment is the subject of a dispute initiated in
good faith by a Party that is undergoing the dispute resolution procedures set
forth in ARTICLE 10, Avigen shall not deliver Notice pursuant to this
Section 9.2(a)(ii) until such dispute has been finally resolved in accordance
with ARTICLE 10 hereof.

(b)        By Genzyme at Will. After the Effective Date, Genzyme shall have the
right to terminate this Agreement in its entirety with or without cause on a
voluntary basis on no less than [*] prior written notice to Avigen.

9.3

Effect of Termination In All Cases.

 

 

40.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

(a)        Effective Date. Any termination of this Agreement by Avigen under
Section 9.2(a) shall be effective upon delivery of valid Notice of termination
to Genzyme (to be given on or after the expiration of the applicable cure
period). Any termination of this Agreement under Section 9.2(b) shall be
effective on expiration of the notice period specified in such Section.

(b)        No Release; Sale of Existing Inventory. Termination of this Agreement
for any reason shall not be construed to release any Party of any obligation
matured prior to the effective date of such termination. Genzyme and each of its
Affiliates may, for [*] after the effective date of such termination, sell all
Products (including without limitation work-in-progress) that it has on hand at
such effective date and shall be liable for payment of any royalties due under
Section 3.3.

(c)        Assumed Liabilities. Avigen shall assume all of the duties,
obligations and liabilities of Genzyme arising after the effective date of such
termination under all Upstream Licenses and Selected Other Gene Therapy
Contracts that are assumed by Avigen pursuant to Section 9.4(a)(i) or Section
9.5(a)(i), as applicable.

9.4        Additional Effects of Termination in Cases Where Genzyme [*] If
Avigen terminates this Agreement under Section 9.2(a)(i) (explicitly not
9.2(a)(ii), which regards non-payment breaches), and Genzyme has [*] (provided
that if the termination is in dispute, [*] until thirty (30) days after the
settlement of such dispute or a final, nonappealable judgment with respect to
such termination), such termination shall have the following effects (in
addition to the effects stated in Sections 9.1 and 9.3):

(a)

Assignment of Intellectual Property; Assumed Liabilities.

(i)         General. Genzyme shall assign to Avigen (A) all right, title and
interest in the Gene Therapy Listed Patents (excluding any continuations-in-part
thereof), the Gene Therapy Listed Know-How and the Avigen Trademark and (B) the
Upstream Licenses and Selected Other Gene Therapy Contracts to the extent (1)
permissible under the relevant contract without Third Party consent, (2) the
Upstream License or Selected Other Gene Therapy Contract does not exclusively
relate to Genzyme Retained Products and (3) Avigen does not reject such
assignment by Notice to Genzyme within [*] days after the effective date of
termination. With respect to each Upstream License and Selected Other Gene
Therapy Contract which requires a consent for the assignment to Avigen, Genzyme
shall use commercially reasonable efforts to seek such consent [*] and upon
obtaining any such consent, Genzyme shall immediately assign such Upstream
License or Selected Other Gene Therapy Contract to Avigen. If such consent is
not obtained despite the application of such efforts, the Parties shall
reasonably cooperate to effect the grant of a sublicense or other arrangement
permitted by the contract to enable Avigen to practice the intellectual property
covered by such contract [*]

(ii)

[*]. If the [*] is not [*] then [*]

(b)        License to Genzyme. Avigen shall, subject to the terms and conditions
of any Upstream License or Selected Other Gene Therapy Contract (including
without limitation payment by Genzyme of any milestones and royalties due the
counterparties to such contracts

 

41.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

based on Genzyme’s activities in exercise of the following license), grant
Genzyme (a) an exclusive, worldwide, perpetual license (or sublicense, as
applicable) under the Gene Therapy Patents, Gene Therapy Know How and
Avigen-Related Know How to research, develop, make, have made, use sell, offer
for sale and import the Genzyme Retained Products (subject to Genzyme’s
obligations under Section 9.4(d) below), and such license (or sublicense, as
applicable) shall be sublicenseable through one (1) or more layers of
sublicensees without Avigen’s consent.

(c)        Return of Items Transferred. To the extent requested in writing by
Avigen at the time of termination, Genzyme shall return to Avigen all documents,
files, and other tangible items Avigen has transferred to Genzyme under ARTICLE
2 to the extent [*] and to the extent such items are (i) necessary to research,
develop, commercialize, manufacture or sell any Product and not necessary to
research, develop, commercialize, manufacture or sell a Genzyme Retained Product
or (ii) useful in connection with the research, development, commercialization,
manufacture or sale of any Product other than a Genzyme Retained Product, [*]
and if such a tangible item is necessary to research, develop, commercialize,
manufacture or sell any Product that is not a Genzyme Retained Product, then the
Parties shall reasonably cooperate to ensure that each Party has sufficient
quantities to exercise its rights regarding Products and Genzyme Retained
Products, as applicable, in light of the amount of such tangible item available.

(d)        Milestones and Royalties. In consideration for the license granted in
Section 9.4(b), Genzyme’s obligations under ARTICLE 3 (and the related
definitions under ARTICLE 1) shall remain in effect following termination of the
Agreement, but only with respect to Genzyme Retained Products.

(e)        Prosecution of Intellectual Property. Section 5.1(a) of this
Agreement shall remain in effect following termination of the Agreement, but
Genzyme will have all of Avigen’s rights and obligations thereunder, and Avigen
will have all of Genzyme’s rights and obligations thereunder, except that (i) if
Avigen fails to discharge its responsibilities thereunder, Genzyme may, at
Genzyme’s expense, prosecute and maintain any of the Gene Therapy Patents with
respect to which Avigen has failed to discharge its responsibilities (this
step-in right being Genzyme’s only available remedy for such failure) and (ii)
upon Notice to Genzyme, Avigen may allow Genzyme to prosecute and maintain at
Genzyme’s expense any of the Gene Therapy Patents, in which case Avigen will
have no obligation to prosecute and maintain such Gene Therapy Patents.

(f)         Action against Infringement. Each of Genzyme and Avigen shall
promptly deliver Notice to the other of any alleged or threatened infringement
of the Gene Therapy Patents of which it becomes aware within the scope of the
other Party’s permitted activities under the Gene Therapy Patents. If alleged or
threatened infringement of a Gene Therapy Patent is [*] to a Genzyme Retained
Product, then Genzyme shall have the right to prosecute any such infringement at
its own and sole expense. [*] If alleged or threatened infringement of a Gene
Therapy Patent is not primarily competitive to a Genzyme Retained Product, then
Avigen shall have the right to prosecute any such infringement at its own and
sole expense retaining all recoveries. If Avigen fails to prosecute diligently
infringement of a Gene Therapy Patent that is competitive to a Genzyme Retained
Product [*] Genzyme shall have the right to prosecute such infringement at its
own and sole expense, and if Genzyme fails to

 

42.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

prosecute diligently infringement of a Gene Therapy Patent that is primarily
competitive to a Genzyme Retained Product, Avigen shall have the right to
prosecute such infringement at its own and sole expense. In either case, the
Party not entitled to prosecute the infringement shall cooperate fully with the
prosecuting Party, at the prosecuting Party’s sole expense.

(g)        LSD Non-Compete. Until [*], neither Avigen nor any of its Affiliates
shall directly by the actions of any of them or indirectly by acting with or
through a Third Party (including, without limitation, by granting a Third Party
a license under intellectual property rights or transferring intellectual
property rights to a Third Party), conduct research or development activities
regarding, or engage in, the manufacture, marketing, sale or distribution of any
Lysosomal Storage Disorder Product.

9.5        Effect of Termination Where Genzyme Has No Genzyme Retained Product
Rights. If (x) Avigen terminates this Agreement under Section 9.2(a)(ii), (y)
Avigen terminates this Agreement under Section 9.2(a)(i) and Genzyme has not [*]
(provided that if the termination is in dispute, [*] until thirty (30) days
after the settlement of such dispute or a final, nonappealable judgment with
respect to such termination); or (z) Genzyme terminates this Agreement under
Section 9.2(b), then such termination shall have the following effects (in
addition to the effects stated in Sections 9.1 and 9.3):

(a)        Assignment of Intellectual Property; Continuation of Third Party
Licenses.

(i)         General. Genzyme shall assign to Avigen (i) all right, title and
interest in the Gene Therapy Listed Patents (excluding any
continuations-in-part), Gene Therapy Listed Know-How and the Avigen Trademark
and (ii)  the Upstream Licenses and Selected Other Gene Therapy Contracts to the
extent (1) Avigen does not reject assignment within 30 days after the effective
date of termination and (2) permissible under the relevant contract without
Third Party consent. With respect to each Upstream License and Selected Other
Gene Therapy Contract which requires a consent for the assignment to Avigen,
Genzyme shall use commercially reasonable efforts to seek such consent [*] and
upon obtaining any such consent, Genzyme shall immediately assign such Upstream
License or Selected Other Gene Therapy Contract to Avigen. If such consent is
not obtained despite the application of such efforts, the Parties shall
reasonably cooperate to effect the grant of a sublicense or other arrangement
permitted by the contract to enable Avigen to practice the intellectual property
covered by such contract [*].

(ii)        Parkinson’s Product. Genzyme shall, subject to the terms and
conditions of any license agreement or other contract (including any royalty
obligations contained therein) (to avoid any doubt, we refer here to license
agreements and other contracts that are not Upstream Licenses and Other Gene
Therapy Contracts), grant Avigen a non-exclusive, worldwide, royalty-free
(except to the extent any royalties are required by such license agreement or
other contract), perpetual license (or sublicense, as applicable), with the
right to sublicense through one (1) or more tiers of sublicensees without
Genzyme’s consent, under (i) all Patent Rights owned by or licensed to Genzyme
that Cover the Parkinson’s Product [*] and (ii) all Know-How owned by or
licensed to Genzyme that is necessary or useful to practice the Parkinson’s
Product [*] to research, develop, make, have made, use sell, offer for sale and
import

 

43.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

the Parkinson’s Product [*] If the terms of any license agreement or other
contract (other, in each case than a Licensing Transaction; Licensing
Transactions covering the Parkinson’s Product shall not impose any restriction,
royalty or other payment obligation with respect to the Parkinson’s Product on
reversion in accordance with this Agreement) do not permit Genzyme to license
Patent Rights or Know-How that would be licensed pursuant to this Section
9.5(a)(ii) if the terms of such license agreement or other contract permitted
such license, then Genzyme shall use its reasonable commercial efforts to obtain
a consent to such license or waiver of such restriction. If such consent is not
obtained despite the application of such efforts, the Parties shall reasonably
cooperate to effect the grant of a sublicense or other arrangement permitted by
the contract to enable Avigen to practice the intellectual property covered by
such [*].

(iii)       Know-How is Confidential Information. All Know-How assigned to
Avigen under this Section shall thereafter be deemed Avigen Confidential
Information, not Genzyme’s Confidential Information, protected under Article 7.

(b)

Post-Marketing Commitments; Continuation of Supply to Patients.

(i)         General. Genzyme is entitled to retain its Regulatory Filings and
Regulatory Approvals [*] Subject to Section 9.5(b)(ii), Genzyme shall fulfill
any and all post-marketing commitments with respect to the Products, if any, and
(b) any and all obligations under applicable Legal Requirements with respect to
such Products, and shall continue to supply such Products to patients who are
receiving treatment with such Products under the retained Regulatory Filings and
Regulatory Approvals at the time of termination, if any. Avigen shall grant a
non-exclusive, worldwide, royalty-free, perpetual license (or sublicense, as
applicable), with the right to sublicense through one (1) or more tiers of
sublicensees without Avigen’s consent, under all intellectual property
transferred to Avigen pursuant to Section 9.5(a)(i) to the extent required for
Genzyme to satisfy its obligations under this Section 9.5(b)(i) and permitted by
the applicable agreements (and the Parties shall reasonably cooperate to achieve
a similar result in a manner permitted by the applicable agreements (such as
through a service provider relationship) if an outright license is not
permitted).

(ii)        Parkinson’s. With respect to all Regulatory Filings and Regulatory
Approvals with respect to Parkinson’s Products at the time of termination, if
requested in writing by Avigen, Genzyme shall promptly transfer these to Avigen
(or Avigen’s designee) together with all related files and correspondence at the
time of termination, and a sample of each plasmid and other biological material
used to produce Parkinson’s Product listed in Schedule 2.13 or developed by
Genzyme and used to manufacture Parkinson’s Products during the term of this
Agreement. If Avigen takes assignment of these Regulatory Filings and Regulatory
Approvals, then Avigen shall be responsible for any obligations under applicable
Legal Requirements to continue to supply Products to patients (if any) who had
prior to termination received treatment under the transferred Regulatory Filings
and Regulatory Approval.

(c)

Supply of Products.

(i)         General. If requested by Avigen in writing within thirty days after
the effective date of termination, Genzyme and Avigen shall [*] a supply
agreement for

 

44.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

Genzyme to Product(s) that are not Parkinson’s Products that Avigen may develop,
such supply agreement to contain customary and commercially reasonable terms and
conditions [*] on the supply of such non-Parkinson’s Product(s).

(ii)        Parkinson’s Products. Genzyme shall manufacture on Avigen’s behalf
and supply to Avigen -- at a cost equal to [*] -- any Parkinson’s Product(s)
that are under development or on the market at the time of termination to Avigen
(with supplied quantities to conform to the standards of the Regulatory Filings
and Regulatory Filings transferred under subsection (b)) until the earlier of
(i) up to [*] from the effective date of such termination (or such longer period
as the Parties may mutually agree) and (ii) [*] after Avigen has the ability to
(x) legally use in any ongoing or open (as of termination) clinical trials, or
(y) fulfill obligations to patients treated during the term of this Agreement,
quantities of such Parkinson’s Product manufactured by or on behalf of Avigen.
Genzyme and Avigen shall negotiate in good faith to execute and deliver an
agreement containing other customary and commercially reasonable terms and
conditions with respect to such transitional manufacturing arrangement, but the
execution and delivery of such agreement shall not be a precondition to
Genzyme’s obligation to manufacture and supply Parkinson(s) Products pursuant to
this Section 9.5(c)(ii). If desired by Avigen and Genzyme at the time of
termination, Genzyme and Avigen may negotiate, execute and deliver a long-term
supply agreement containing such terms (including price) as are negotiated at
such time, however such a further written agreement is not required for Avigen
to obtain the supply provided for in this subsection (c)(ii).

(d)        Transition Assistance. Genzyme will provide Avigen with reasonable
transition assistance for [*] after the effective date of such termination [*]
that shall be mutually agreed upon by the Parties before Genzyme shall be
obliged to commence any such assistance; provided, however, that in no event
shall Genzyme be required to provide a greater number of hours of assistance
than Avigen is required to provide to Genzyme under Section 2.5 (unless
otherwise mutually agreed upon by the Parties), [*].

(e)        Return of Items Transferred. To the extent requested in writing by
Avigen within thirty (30) days after termination, Genzyme shall return to Avigen
all documents, files, and other tangible items Avigen has transferred to Genzyme
under ARTICLE 2 to the extent (i) any such items that are biological materials
[*], or (ii) any such items that are not biological materials [*] Avigen
transfers to Genzyme under this Agreement.

9.6

Reversion of Rights to the Parkinson’s Product.

(a)        At any time after the FDA Decision, Genzyme may elect [*] to cause
the Parkinson’s Product to revert to Avigen by delivering Notice of such
election to Avigen. Except as explicitly provided in this Section 9.6, any such
election shall not affect the remainder of this Agreement or any of Genzyme’s
rights and obligations hereunder with respect to the Gene Therapy Assets or
other Products.

(b)        If Genzyme elects to revert the Parkinson’s Product to Avigen under
Section 9.6(a), then Genzyme shall:

 

 

45.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

(i)         Promptly grant Avigen (A) subject to the terms and conditions of the
Upstream Licenses and Selected Other Gene Therapy Contracts (including any
royalty obligations therein), an exclusive, worldwide, royalty-free (except to
the extent any royalties are required by an Upstream License or Selected Other
Gene Therapy Contract), perpetual license under the Gene Therapy Patents and
Gene Therapy Know-How, as well as all Parkinson’s Product tradenames and
trademarks, to use and practice the subject matter of any and all of the
foregoing to research, develop, make, have made, use, sell offer for sale and
import the Parkinson’s Product, and (B) subject to the terms and conditions of
any license agreement or other contract (including any royalty obligations
contained therein) (to avoid any doubt, we refer here to contracts that are not
Upstream Licenses or Selected Other Gene Therapy Contracts), a non-exclusive,
worldwide, royalty-free (except to the extent any royalties are required by such
a license agreement or other contract), perpetual license (or sublicense as
applicable) under all other Patent Rights owned by or licensed to Genzyme that
Cover the Parkinson’s Product and all other Know-How owned by or licensed to
Genzyme that is [*] in each case [*] to research, develop, make, have made, use,
sell, offer for sale and import the Parkinson’s Product [*] Such licenses shall
be sublicenseable one (1) or more times through one (1) or more layers of
sublicensees without Genzyme’s consent. If the terms of any license agreement or
other contract do not permit Genzyme to license Patent Rights or Know-How that
would be licensed pursuant to this Section 9.6(b)(i) if the terms of such
license agreement or other contract permitted such license, then Genzyme shall
use its reasonable commercial efforts to obtain a consent to such license or
waiver of such restriction; provided that Licensing Transactions shall not
impose any such restrictions nor royalties nor other payment obligations on
reversion of the Parkinson’s Product to Avigen in accordance with this
Agreement;

(ii)        (a) transfer to Avigen (or its designee) to the extent requested by
Avigen, all then-existing Regulatory Filings and Regulatory Approvals for the
Parkinson’s Product and related files and correspondence, and a sample of each
plasmid and other biological material used to produce such Product, except in
each case to the extent Genzyme or its Affiliates or Licensees are required
under the Legal Requirements to retain the originals or retain samples
themselves, and (b) assign to Avigen (or its designee) to the extent reasonably
requested by Avigen and to the extent permissible under the relevant contracts
without Third Party consent (unless and until such consents shall have been
obtained) all supply, materials transfer, clinical and other contracts that [*]
to such Product, provided, however, that in no event shall Genzyme be required
to make any payments to obtain Third Party consents to transfer any of the
aforementioned contracts, and provided further that in the event that Genzyme is
unable to so transfer any such Regulatory Filings and Regulatory Approvals,
Genzyme shall, at Avigen’s sole expense, maintain such Regulatory Filings and
Regulatory Approvals in accordance with Avigen’s reasonable instructions for
Avigen’s exclusive benefit and the Parties shall take such reasonable steps that
Avigen deems necessary or advisable in good faith to enable Genzyme to transfer
such Regulatory Filings and Regulatory Approvals to Avigen (or its designee) as
soon as practicable;

(iii)       if requested by Avigen in writing within thirty (30) days of receipt
of Notice from Genzyme pursuant to Section 9.6(a) to revert the Parkinson’s
Product to Avigen, supply any then-manufactured and each
then-in-clinical-development Parkinson’s Product(s) to Avigen until the earlier
of (i) a [*] and [*] Avigen has the ability to manufacture such Product either
itself or through its Affiliates or a Third Party and to legally use such
quantities in any

 

46.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

clinical trials of such Product(s) then ongoing or to sell any such Product(s)
that are then on the market, in each case subject to customary and commercially
reasonable terms and conditions (but at a price [*];

(iv)       execute and deliver to Avigen all reasonably required documentation
and instruments reasonably required to effect that Avigen shall have the sole
and exclusive right to enforce the Gene Therapy Patent Rights and Gene Therapy
Know-How against infringement and misappropriation by activities with
Parkinson’s Products, controlling all such suits and retaining all recoveries on
them, and Genzyme shall provide Avigen with all reasonable or required
cooperation in such suits (including without limitation by agreeing to be joined
as party plaintiff in any such suit or furnishing a power of attorney) at
Avigen’s sole expense;

(v)        provide Avigen with reasonable transition assistance solely with
respect to the Parkinson’s Products for [*] after the effective date of such
termination [*] that shall be mutually agreed upon by the Parties before Genzyme
shall be obliged to commence any such assistance; provided, however, that in no
event shall Genzyme be required to provide a greater number of hours of
assistance than Avigen is required to provide to Genzyme under Section 2.5
(unless otherwise mutually agreed upon by the Parties), [*]; and

(vi)       to the extent relating to Parkinson’s Products and requested in
writing by Avigen within thirty (30) days after termination, return to Avigen
all documents, files, and other tangible items Avigen has transferred to Genzyme
under ARTICLE 2 to the extent such items [*]. Genzyme is required under the
foregoing sentence to return to Avigen any and all original notebooks and
assignments Avigen transfers to Genzyme under this Agreement that [*] to
Parkinson’s Product(s), but may provide copies of other notebooks and
assignments.

ARTICLE 10

 

DISPUTE RESOLUTION

10.1      Initial Dispute Resolution Efforts. The Parties shall attempt to
resolve any dispute, controversy, or claim arising out of, or in connection
with, this Agreement amicably and promptly by negotiations between senior
executives (at the level of Vice President or above) who have authority to
settle the controversy. To commence these discussions, either Party may give the
other Party Notice of any dispute not resolved in the normal course of business.
Within ten (10) Business Days after delivery of such Notice, such senior
executives of the Parties shall meet at a mutually acceptable time and place, or
by means of telephone or video conference, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute. Each Party’s such
senior executives shall be reasonably available during a sixty (60) day period
for such discussions. If the matter is not resolved within such sixty (60) days,
either Party may proceed under Section 10.2.

10.2      Unresolved Disputes. Either Party may seek an appropriate remedy from
a court of competent jurisdiction with respect to any dispute(s) arising
hereunder that remain unresolved after such Party complies with Section 10.1 in
seeking to resolve such dispute.

 

 

47.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

ARTICLE 11

 

GENERAL PROVISIONS

11.1      Further Assurances. Each of the Parties shall execute such documents,
further instruments of transfer and other papers and take such further actions
as may be reasonably required to carry out the provisions hereof and the
transactions contemplated hereby, [*]

11.2      No Rights by Implication. No rights or licenses with respect to any
other products are granted or deemed granted hereunder or in connection
herewith, other than those rights expressly granted in this Agreement.

11.3      No Obligation to Refer. The Parties acknowledge that neither Party is
under any obligation to solicit, refer or solicit referrals of customers for the
other Party’s business. Neither Party will receive any benefit of any kind for
making such referrals, nor suffer any detriment for not making them.

11.4      Bulk Sales Law. Each of the Parties hereby waive compliance with
obligations imposed on vendors under Article VI of the Uniform Commercial Code
or the equivalent as adopted in any applicable jurisdiction as a result of the
transactions contemplated by this Agreement.

11.5      Expenses. Each of the Parties hereto shall bear their own respective
costs and expenses in connection with the negotiation, execution and delivery of
this Agreement and the Ancillary Agreements and the transactions contemplated
hereby and thereby.

11.6      Notice. Notices provided for herein (each, a “Notice”) shall be in
writing and shall be delivered by (i) hand, (ii) the next business day delivery
service of a nationally recognized overnight courier service (signature
required), (iii) mail (certified or registered, in either case with return
receipt requested) or (iv) facsimile (and promptly confirmed by personal
delivery or overnight courier) as follows:

If to Genzyme, to:

 

Genzyme Corporation

500 Kendall Street

Cambridge, Massachusetts 02142

Attention: Executive Vice President, Therapeutics

Facsimile: (617) 768-9669

with a copy, which shall not constitute notice hereunder, sent to:

 

Genzyme Corporation

500 Kendall Street

Cambridge, Massachusetts 02142

Attention: General Counsel

Facsimile: (617) 252-7553

 

 

48.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

and

If to Avigen, to:

 

Avigen, Inc.

1301 Harbor Bay Parkway

Alameda, CA 94502

Attn: Chief Executive Officer

Facsimile: (510) 748-7368

with a copy, which shall not constitute notice hereunder, sent to:

 

Avigen, Inc.

1301 Harbor Bay Parkway

Alameda, CA 94502

Attention: Legal Department

Facsimile: (510) 748-7368.

All Notices and other communications given to any Party in accordance with the
provisions of this Agreement shall be deemed to have been given on the date of
receipt if delivered by hand, overnight courier service or facsimile, or on the
date ten (10) Business Days after dispatch by certified or registered mail
(postage prepaid) if mailed, in each case delivered, sent or mailed (properly
addressed) to such Party to its address as set forth in this Section, or to such
other address that such Party may have notified to the other Party from time to
time.

11.7      Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of California, other than its
conflict of laws principles directing the application of any law other than that
of the State of California, except that, for patents, the law of the country
that grants the patent determines questions affecting the construction and
effect of such patent.

11.8      Registration and Filing of this Agreement. If a Party concludes in
good faith that it is required to file or register a notification or copy of
this Agreement with any governmental authority, including, without limitation,
the Competition Directorate of the Commission of the European Communities, the
U.S. Department of Justice or the U.S. Federal Trade Commission, in accordance
with Legal Requirements, such Party shall inform the other Party thereof and
both Parties shall cooperate each at their own respective expense in such filing
or notification and shall execute all documents reasonably required in
connection therewith. In such filing or registration, the Parties shall request
confidential treatment of sensitive provisions of the Agreement, to the extent
reasonably available under the circumstances and permitted by law. The Parties
shall promptly inform each other as to the activities or inquiries of any such
governmental authority relating to the execution or consummation of this
Agreement, and shall cooperate to respond to any request for further information
therefrom on a timely basis. Filings of this Agreement with the U.S. Securities
and Exchange Commission are separately addressed in Section 7.3.

 

 

49.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

11.9      Relationship. This Agreement shall not constitute any Party as the
legal representative or agent of the other, nor shall any Party have the right
or authority to assume, create or incur any liability or any obligation of any
kind, express or implied, against, or in the name of or on behalf of, the other
Party. This Agreement shall not constitute, create or in any way be interpreted
as a joint venture, partnership or formal business organization of any kind.

11.10    No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person other than Avigen and
Genzyme and their respective successors and permitted assigns any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement. Each
Party’s Avigen Indemnitees and Genzyme Indemnitees under ARTICLE 6 are not
third-party beneficiaries of this Agreement but rather to obtain Indemnification
under this Agreement the Genzyme Indemnitees must work through Genzyme and the
Avigen Indemnitees must work through Avigen.

11.11    Force Majeure. If either of the Parties is impeded in fulfilling its
undertakings in accordance with this Agreement by extraordinary, circumstances
beyond its reasonable control, such as, but not limited to, strikes, lockouts or
other labor conflicts, lightening striking, acts of God, earthquake, fire,
flood, embargos, war (whether war is declared or not), acts of terrorism,
mobilization or unforeseen military call-up of a large magnitude, requisition,
confiscation, commandeering, public decrees, riots, insurrections, civil
commotions, material changes in Legal Requirements, acts or delays in acting by
any Regulatory Authority or any other governmental authority or the other Party,
and technical events beyond such Party’s reasonable control that are not
ordinary course, the impediment shall be considered a Force Majeure condition
and the relevant Party shall be exempted from liability and excused from
performance for delays due to such reasons; provided, however, that it notifies
the other Party thereof without undue delay after such a circumstance has
occurred and shall resume performance with reasonable dispatch after the causes
of the Force Majeure condition are removed.

11.12    Headings. The headings used in this Agreement are included for
convenience only and are not to be used in construing or interpreting this
Agreement.

11.13    Assignment. This Agreement may not be assigned by either Party without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned, except that either party may
assign this Agreement in whole in connection with a merger or acquisition of
such party or the sale or merger of all or substantially all of its assets or
all of its assets to which this Agreement relates. Any purported assignment in
violation of the preceding sentences shall be void. Any assignee shall assume
all obligations of its assignor under this Agreement in writing. Notwithstanding
the foregoing, Genzyme hereby agrees that it will not assign its rights, title
and interest in the Gene Therapy Assets to a Third Party without also
contemporaneously assigning this Agreement to such Third Party. Furthermore,
Genzyme acknowledges that Avigen may decide to [*] and, if Avigen notifies
Genzyme of Avigen’s interest in doing so, Avigen shall be entitled to do so
without any obligation to obtain from Genzyme its consent to such transaction
unless the proposed assignment is to a [*] in which case the assignment shall
require Genzyme’s prior written consent, not to be unreasonably withheld,
delayed or conditioned, provided that it shall not be deemed unreasonable for
Genzyme to [*] Genzyme acknowledges that a Person that purchases royalty streams
in the ordinary course of its business and does not conduct research and

 

50.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

development or commercialization of pharmaceutical products will not be deemed a
[*] The assigning Party shall give the other Party written notice of any such
assignment that does not require consent promptly after such assignment has
occurred.

11.14    Entire Agreement; Survival of Representations and Warranties. This
Agreement and all attachments (including exhibits and schedules) hereto, and
together with the Ancillary Agreements, constitute the entire agreement among
the Parties with respect to the matters set forth herein, and supersede and
terminate all prior agreements and understandings, both written and oral, among
the Parties with respect to such matters, including without limitation that
certain Confidential Nondisclosure Agreement between the Parties dated February
2, 2005, provided, however that all information that qualifies as “Confidential
Information” under such shall be deemed to be the Confidential Information
hereunder of the Party having disclosed (except to the extent assigned to the
other Party under this Agreement). This Section 11.14 does not limit
Section 6.7.

11.15    Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic and legal substance of the
underlying transaction, taken as a whole, is not affected in any manner
materially adverse to either Party. Upon such determination that (i) any term of
other provision is invalid, illegal or incapable of being enforced and (ii) the
economic or legal substance of the underlying transaction, taken as a whole, is
affected in a manner materially adverse to either Party, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner to
the fullest extent permitted by Legal Requirements in order that the underlying
transaction be completed as originally contemplated to the fullest extent
possible.

11.16    Waivers; Amendment. The failure of either Party to insist, in any one
or more instances, upon the performance of any of the terms, covenants or
conditions of this Agreement or to exercise any right hereunder, shall not be
construed as a waiver or relinquishment of the future performance of any such
term, covenant or conditions or the future exercise of such right, and the
obligation of the other Party with respect to such future performance shall
continue in full force and effect. The rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies that either Party may
otherwise have at law or in equity. No item or provision of this Agreement may
be altered or amended except by a writing signed by both Parties.

11.17    Draftsmanship. This Agreement has been jointly prepared by the Parties
and shall not be strictly construed against either Party by reason of
draftsmanship.

11.18    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and same instrument. Counterparts may be exchanged
by facsimile.

11.19    Copies. Except with respect to Notices and copies thereof delivered
pursuant to Section 11.6, wherever this Agreement calls for a copy of an
original document or for

 

51.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

information to be provided, such copy or information may be provided in
electronic or soft copy form, and no hard copy shall be required.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

52.

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the date first
written above.

GENZYME CORPORATION

By: /s/ Georges Gemayel

 

 

Name:

Georges Gemayel

 

 

Title:

Executive Vice President

By: /s/ Michael S. Wyzga

 

 

Name:

Michael S. Wyzga

 

 

Title:

Executive Vice President

AVIGEN, INC.

By: /s/ Kenneth Chahine

 

 

Name:

Kenneth Chahine

 

 

Title:

President and Chief Executive Officer

 

 



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

53.

 


--------------------------------------------------------------------------------



 

 

SCHEDULES LIST

 

Schedule 1.19:  Current Regulatory Filings

Schedule 1.37:  Gene Therapy Listed Know-How

Schedule 1.38:  Gene Therapy Listed Patents

Schedule 1.60:  Other Gene Therapy Contracts

Schedule 1.75:  Certain Selected Other Gene Therapy Contracts

Schedule 1.79:  Upstream Licenses

Schedule 2.1(f):  Inventories

Schedule 2.1(g):  Supplies

Schedule 2.1(m):  Critical Gene Therapy Assets

Schedule 2.2:  Assumed Liabilities

Schedule 2.3:  Excluded Assets

Schedule 2.5:  Transition Assistance

Schedule 2.8:  Transfer Timelines

Schedule 2.13:  Essential Materials to be Maintained and Maintenance Conditions

Schedule 3.2:  Milestones

Schedule 8:  Seller Disclosure Schedule



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

54.

 


--------------------------------------------------------------------------------



 

 

Schedule 1.19

 

Current Regulatory Filings

 

[*]

 



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

55.

 


--------------------------------------------------------------------------------



 

 

Schedule 1.37

 

Gene Therapy Listed Know-How

 

1.

[*]

 



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

56.

 


--------------------------------------------------------------------------------



 

 

Schedule 1.38

Gene Therapy Listed Patents

 

[*] [17 pages omitted]



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

57.

 


--------------------------------------------------------------------------------



 

 

Schedule 1.60

 

Other Gene Therapy Contracts

 

[*] [43 pages omitted]



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

58.

 


--------------------------------------------------------------------------------



 

 

Schedule 1.75

 

Selected Other Gene Therapy Contracts

 

[*] [3 pages omitted]





 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

59.

 


--------------------------------------------------------------------------------



 

 

Schedule 1.79

 

Upstream Licenses

[*]



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

60.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.1(f)

Inventories

[*] [2 pages omitted]



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

61.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.1(g)

Supplies

[*]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

62.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.1(m)

Critical Gene Therapy Assets

[*] [5 pages omitted]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

63.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.2

 

Certain Assumed Liabilities

[*]



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

64.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.3

 

Excluded Assets

 

[*] [3 pages omitted]



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

65.

 


--------------------------------------------------------------------------------



 

 





 



66.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.5

 

Transition Assistance

 

[*] [3 pages omitted]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

67.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.8

 

Transfer Timelines

 

[*] [2 pages omitted]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

68.

 


--------------------------------------------------------------------------------



 

 

Schedule 2.13

 

Essential Materials to be Maintained and Maintenance Conditions

 

[*]



 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

69.

 


--------------------------------------------------------------------------------



 

 

Schedule 3.2

 

Milestone Payments

 

[*] [4 pages omitted]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

70.

 


--------------------------------------------------------------------------------



 

 

Schedule 8

 

Seller Disclosure Schedule

 

[*]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

71.

 


--------------------------------------------------------------------------------



 

 

 

EXHIBITS LIST

 

A.

Form of Bill of Sale

 

B.

Form of Assignment and Assumption Agreement

 

C.

Form of General Technology Assignment Instrument

D.

Form of Trademark Assignment

 

E.

Form of Patent Assignment Recordation Document

 

F.

Form of Opinion of Seller’s Counsel

 

G.

Forms of Press Release

 

 

 

 



 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

FORM OF BILL OF SALE

 

[PAGES ATTACHED]

 

 


--------------------------------------------------------------------------------



 

 

BILL OF SALE AND CONVEYANCE

This BILL OF SALE AND CONVEYANCE is dated as of December 19, 2005 and is made
from Avigen, Inc., a Delaware corporation (“Seller”), to Genzyme Corporation, a
Massachusetts corporation (“Buyer”).

RECITALS

WHEREAS, the Buyer and the Seller are parties to an Assignment Agreement dated
as of December 19, 2005 (the “Agreement”); and

WHEREAS, the Buyer and the Seller now desire to carry out the intent and purpose
of the Agreement by the Seller's execution and delivery to the Buyer of this
instrument evidencing the conveyance, assignment, transfer and delivery to the
Buyer of the Gene Therapy Assets (as defined in the Agreement) that are tangible
assets (the “Acquired Assets”);

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller does hereby convey, assign, transfer and deliver unto
the Buyer and its successors and assigns, all of the Seller's right, title and
interest in, to and under Acquired Assets, subject to the terms and conditions
of the Agreement, but otherwise free and clear of all liens, claims,
restrictions, easements, rights of way, security agreements, rights of third
parties, options or encumbrances.

TO HAVE AND TO HOLD the Acquired Assets unto the Buyer, its successors and
assigns.

The Seller hereby constitutes and appoints the Buyer and its successors and
assigns as its true and lawful attorneys in fact with respect to the
transactions contemplated by this instrument, with full power of substitution,
in the name and stead of the Seller but on behalf of and for the benefit of the
Buyer and its successors and assigns, to demand and receive any and all of the
Acquired Assets hereby conveyed, assigned, and transferred or intended so to be,
and to give receipt and releases for and in respect of the same and any part
thereof, and from time to time to institute and prosecute, in the name of the
Seller or otherwise, for the benefit of the Buyer or its successors and assigns,
proceedings at law, in equity, or otherwise, which the Buyer or its successors
or assigns reasonably deem proper in order to collect or reduce to possession or
endorse any portion of the Acquired Assets and to do all acts and things in
relation to the assets which the Buyer or its successors or assigns reasonably
deem desirable.

In the event that any provision of this Bill of Sale and Conveyance conflicts
with a provision in the Agreement, the provision in the Agreement shall be
deemed to be controlling and shall prevail. This Bill of Sale and Conveyance
does not in any way amend, alter or modify, nor shall it be used to interpret,
the terms of the Agreement. This instrument shall be binding upon and shall
inure to the benefit of the successors and assigns of the Buyer. This Bill of
Sale and Conveyance shall be construed and enforced in accordance with the laws
(other than the conflict of law rules) of the State of California.

[Remainder of Page Intentionally Left Blank]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned has executed, made and delivered this Bill
of Sale and Conveyance under seal as of the date first set forth above.

 


AVIGEN, INC.

 

 

By:_________________________

Name: Kenneth G. Chahine

Title: President & CEO

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

[PAGES ATTACHED]

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT is dated as of December 19, 2005 and is
made from Avigen, Inc., a Delaware corporation (“Seller”), to Genzyme
Corporation, a Massachusetts corporation (“Buyer”).

 

RECITALS

 

WHEREAS, the Buyer and the Seller are parties to an Assignment Agreement dated
December 19, 2005 (the “Agreement”);

 

WHEREAS, pursuant to the Agreement, the Buyer agreed to assume certain
liabilities and obligations of the Seller, specifically the Assumed Liabilities
(as defined in the Agreement), and Seller agreed to retain all other liabilities
of the Seller, including, without limitation, the Excluded Liabilities (as
defined in the Agreement); and

 

WHEREAS, it is the Parties’ intention to reflect (x) the transfer of title
required by Section 2.1 of the Agreement of all contracts, agreements,
undertakings, commitments, and other intangible property and assets, in each
case that are Gene Therapy Assets (as defined in the Agreement) other than (a)
the Avigen Trademark (as defined in the Agreement), (b) the Gene Therapy Listed
Know How (as defined in the Agreement) and (c) the license of Avigen Related
Know How (as defined in the Agreement) from Avigen to Genzyme that is contained
in Section 2.1 of the Agreement (such non-excluded Gene Therapy Assets, the
“Assigned Assets”); as well as (y) the assignment by Avigen and assumption by
Genzyme of the Assumed Liabilities; both by the execution and delivery of this
Assignment and Assumption Agreement between the Seller and the Buyer;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Buyer and the Seller hereby agree as follows:

 

The Seller hereby assigns to the Buyer, free and clear of all liens and
encumbrances not set forth in the Agreement, all of the Seller’s right, title
and interest in, to and under the Assigned Assets.

 

The Buyer hereby assumes and agrees to observe and perform all liabilities and
obligations of the Seller constituting the Assumed Liabilities. The Buyer will
not assume or perform any liabilities or obligations that are not Assumed
Liabilities, and, in particular, will not assume any of the Excluded Liabilities
(as defined in the Agreement).

 

In the event that any provision of this Assignment and Assumption Agreement is
construed to conflict with a provision of the Agreement, the provision in the
Agreement shall be deemed controlling and shall prevail. This Assignment and
Assumption Agreement does not in any way amend, alter or modify, nor shall it be
used to interpret, the terms of the Agreement. This Assignment and Assumption
Agreement binds and inures to the benefit of the respective parties and their
assigns, transferees and successors. This Assignment and Assumption Agreement
shall be construed and enforced in

 

 


--------------------------------------------------------------------------------



 

accordance with the laws (other than the conflict of law rules) of the State of
California. This Assignment and Assumption Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned have executed this instrument under seal as
of the date first above written.

 

 

GENZYME CORPORATION

By:________________________________________

 

 

Name:

Georges Gemayel

 

 

Title:

Executive Vice President

By:________________________________________

 

 

Name:

Michael S. Wyzga

 

 

Title:

Executive Vice President

AVIGEN, INC.

By:________________________________________



 

Name:

Kenneth Chahine

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

FORM OF GENERAL TECHNOLOGY ASSIGNMENT INSTRUMENT

 

[PAGES ATTACHED]

 

 


--------------------------------------------------------------------------------



 

 

INVENTION ASSIGNMENT

This INVENTION ASSIGNMENT (this “Invention Assignment”) is dated as of December
19, 2005 and is made from Avigen, Inc., a Delaware corporation (“Assignor”), to
Genzyme Corporation, a Massachusetts corporation (“Assignee”).

RECITALS

WHEREAS, pursuant to the Assignment Agreement dated as of December 19, 2005 (the
“Agreement”) by and among Assignor and Assignee, Assignor has agreed to assign
and transfer, among other things, “Gene Therapy Listed Know-How” as defined in
the Agreement, to Assignee; and

WHEREAS, Assignee desires to acquire all rights, title and interests in and to
said Gene Therapy Listed Know-How and any and all patents to be obtained
therefor;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Assignor,

Subject to the terms and conditions of the Agreement, Assignor hereby conveys,
assigns, transfers and delivers to said Assignee, and its successors and
assigns, all rights, title and interests throughout the world in and to the Gene
Therapy Listed Know-How in any form or embodiment thereof, including the right
to file both U.S. and foreign patent applications therefor, and claim priority
under the provisions of any international convention or treaty, as well as all
rights, title and interests throughout the world in and to any and all patents
or reissues or extensions thereof to be obtained in this or any foreign country
upon said Inventions and any divisional, continuation or continuation-in-part
thereof or substitute applications therefor in this or any foreign country; and
Assignor hereby authorizes and requests the issuing authority to issue any and
all patents on any such application or applications to Assignee or its
successors and assigns.

Assignor hereby conveys, assigns, transfers and delivers to Assignee, its
successors and assigns, all of its rights, title and interests throughout the
world in and to all books, documents and records described in Section 2.1(h) of
the Agreement (the “Documentation”).

In the event that any provision of this Invention Assignment is construed to
conflict with a provision of the Agreement, the provision in the Agreement shall
be deemed controlling and shall prevail. This Invention Assignment does not in
any way amend, alter or modify, nor shall it be used to interpret, the terms of
the Agreement. This Invention Assignment binds and inures to the benefit of the
respective parties and their assigns, transferees and successors. This Invention
Assignment shall be construed and enforced in accordance with the laws (other
than the conflict of law rules) of the State of California.

 

[Remainder of page intentionally left blank]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the undersigned has executed, made and delivered this
Invention Assignment under seal as of the date first set forth above.

 

AVIGEN, INC.

 

 

By: ______________________________

Name: Kenneth G. Chahine

Title: President & CEO

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

FORM OF TRADEMARK ASSIGNMENT

 

[PAGES ATTACHED]

 

 

 


--------------------------------------------------------------------------------



TRADEMARK ASSIGNMENT

 

This TRADEMARK ASSIGNMENT is dated as of December 19, 2005, and is made from
Avigen, Inc., a Delaware corporation (“Assignor”), to Genzyme Corporation, a
Massachusetts corporation (“Assignee”).

 

RECITALS

 

WHEREAS, Assignor has filed or registered and/or adopted and used and/or is
using in commerce the trademark[s] set forth in the attached Schedule 1 (the
“Trademarks”); and

WHEREAS, pursuant to the Assignment Agreement dated as of December 19, 2005, by
and among Assignor and Assignee, Assignor wishes to transfer to Assignee, and
Assignee wishes to acquire from Assignor, the Trademarks and the goodwill
associated with such Trademarks;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor hereby assigns to Assignee all of its
rights, title and interests in and to the Trademarks, the goodwill of the
business symbolized by the Trademarks, all registrations and applications for
registration thereof, if any, all rights of action accrued and to accrue under
and by virtue thereof, including the right to sue and recover for past
infringement of said Trademarks, and all records and files relating to said
Trademarks. This Trademark Assignment will be governed by the laws of the State
of California without regard to its conflicts of laws principles.

 

Assignor shall sign all documents, provide all testimony and, in general, do all
lawful things reasonably requested of it by Assignee to carry out and fulfill
the purposes and intent of this Trademark Assignment.

 

Assignor hereby requests the U.S. Commissioner of Patents and Trademarks and the
applicable foreign authorities to record this Trademark Assignment to Assignee.

 

[Remainder of Page Intentionally Left Blank]

 

 



 



 

 

IN WITNESS WHEREOF, the undersigned has executed, made and delivered this
Trademark Assignment under seal as of the date first set forth above.

 

AVIGEN, INC.

 

 

By:_________________________

Name:

Title:

 

 

 

THE STATE OF CALIFORNIA

 

County of Alameda

 

This instrument was executed before me on this ___ day of ___________ 2005 by
___________________________[name], the _______________________ [title] of
Avigen, Inc., a Delaware corporation, on behalf of said corporation.

 

WITNESS my hand and official seal.

 

_______________________________

Notary Public in and for

 

The State of California

 

 

 

_______________________________

Printed or Typed Name of Notary

 

 

My Commission Expires ______________

 

 



 

 

 

SCHEDULE 1

 

to

 

TRADEMARK ASSIGNMENT

 

Registered Trademark[s]:

Mark

Status

Registration #

Registration Date

Coagulin-B

Active

2,576,473

04 June 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unregistered Trademark[s]

 

Mark

 

 

 

Coagulin-A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E

FORM OF PATENT ASSIGNMENT RECORDATION DOCUMENT

 

[PAGES ATTACHED]



 

 

 


--------------------------------------------------------------------------------



 

 

ACKNOWLEDGEMENT OF ASSIGNMENT

 

Avigen, Inc., a Delaware corporation (“Avigen”) was heretofore the owner of the
entire right, title and interest in and to the following (check one only):
opatent application serial no. ____________, entitled __________, executed and
filed on _______________ (together with all other patent applications claiming
priority thereto, patents issuing on any of the foregoing and all
re-examinations, re-issues and extensions thereof, the “Assigned Patents”), --
OR -- o patent serial no. _______, entitled ________, executed and filed on
________ and issued on ________ (together with all re-examinations, re-issues
and extensions thereof, the “Assigned Patents”).

 

By prior assignment pursuant to that certain Assignment Agreement executed
between Avigen and Genzyme Corporation, a Massachusetts corporation (“Genzyme”)
on ______, 2005 (“Avigen-Genzyme Assignment Agreement”), Avigen transferred,
assigned and conveyed to Genzyme, the entire right, title and interest in and to
the Assigned Patents, subject to Avigen’s rights under the Avigen-Genzyme
Assignment Agreement (including without limitation rights to payments and
reversionary rights that under certain circumstances cause the entire right,
title and interest in and to the Assigned Patents to revert to Avigen all more
fully described in the Avigen-Genzyme Assignment Agreement).

 

NOW THEREFORE, Avigen hereby acknowledges that pursuant to and subject to the
terms and conditions of the Avigen-Genzyme Assignment Agreement, it has
heretofore transferred, assigned and conveyed to Genzyme the entire right, title
and interest in and to the Assigned Patents, subject to Avigen’s right described
above.

 

Avigen hereby authorizes and requests the Commissioner of Patents and Trademarks
of the United States and of all foreign countries to issue any Letters Patent
granted among the Assigned Patents (whether on the foregoing explicitly
identified by number application or on any subsequently filed division,
continuation, continuation-in-part, reexamination or reissue application), to
Genzyme, its successors and assigns.

 

IN TESTIMONY WHEREOF, the undersigned has executed this instrument on the ___
day of ______ 2005.

 

By: __________________________________________

Print Name:____________________________________

Title:_________________________________________

 

 

State of ______________

)

 

 

) ss.

County of ___________

)

 

 

On __________________ before me, ______________________________ personally
appeared ___________________________________________personally known to me or
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

______________________________ (Notary signature)

 

(Notary Seal)

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

FORM OF OPINION OF SELLER’S COUNSEL

 

[PAGES ATTACHED]

 

 

 

 


--------------------------------------------------------------------------------



 

 

LATHAM & WATKINS LLP

 

 

December 19, 2005

 

 

Genzyme Corporation

500 Kendall Street

Cambridge, MA 02142

 

Re:

Assignment of AAV Gene Therapy Assets by Avigen, Inc.

 

Ladies and Gentlemen:

 

We have acted as special counsel to Avigen, Inc., a Delaware corporation (the
“Company”), in connection with the assignment of the Company’s assets relating
to AAV gene therapy (the “Gene Therapy Assets”) pursuant to that certain
Assignment Agreement dated as of the date hereof (the “Agreement”) between the
Company and Genzyme Corporation (“Genzyme”). This letter is furnished pursuant
to Section 2.8(d) of the Agreement. Capitalized terms defined in the Agreement,
used herein, and not otherwise defined here, shall have the same meanings given
to them in the Agreement.

As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specified fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure), and except where
a statement is qualified as to knowledge (in which case we have with your
consent made no or limited inquiry as specified below). We have examined, among
other things, the following:

(a)  

the Agreement;

(b)  

the Bill of Sale and Conveyance, dated the date hereof, by the Company;

(c)  

the Assignment and Assumption Agreement, dated the date hereof, between the
Company and Genzyme;

(d)  

the Invention Assignment, dated the date hereof by the Company;

(e)  

the Trademark Assignment, dated the date hereof, by the Company;

 

 

 

 


--------------------------------------------------------------------------------



LATHAM & WATKINS LLP

 

 

 

(f)

the Acknowledgement of Assignment, dated the date hereof, by the Company; and

(g)

the Amended and Restated Certificate of Incorporation, and Bylaws of the Company
(the “Governing Documents”);

The documents described in subsections (a) - (f) above are referred to herein
collectively as the “Documents.”

With your consent we have relied upon the foregoing, including the
representations and warranties of the Company in the Documents, and upon
certificates of officers of the Company and others, with respect to certain
factual matters. We have not independently verified such factual matters.
Whenever a statement herein is qualified by “to our knowledge” or a similar
phrase, it is intended to indicate that those attorneys in this firm who have
rendered legal services in connection with the assignment of the Gene Therapy
Assets do not have current, actual knowledge of the inaccuracy of such
statement. However, except as otherwise expressly indicated, we have not
undertaken any independent investigation to determine the accuracy of any such
statement.

We are opining herein as to the effect on the subject transaction only of the
federal laws of the United States, the internal laws of the State of California
and in paragraphs 1, 2 and 4 of this letter, the General Corporation Law of the
State of Delaware, and we express no opinion with respect to the applicability
thereto, or the effect thereon, of the laws of any other jurisdiction or, in the
case of Delaware, any other laws or as to any matters of municipal law or the
laws of any local agencies within any state. Our opinions herein are based upon
our consideration of only those statutes, rules and regulations which, in our
experience, are normally applicable to the to asset assignment transactions.

Subject to the foregoing and the other matters set forth herein, it is our
opinion that, as of the date hereof:

1.          The Company is a corporation under the General Corporation Law of
the State of Delaware, with corporate power and authority to enter into the
Documents and perform its obligations thereunder. Based on certificates from
public officials, we confirm that the Company is validly existing and in good
standing under the laws of the State of Delaware and is qualified to do business
in California.

2.          The execution, delivery and performance of the Documents have been
duly authorized by all necessary corporate action of the Company, and the
Documents have been duly executed and delivered by the Company.

3.          Each of the Documents constitutes a legally valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

4.          The execution and delivery of the Documents by the Company and the
performance of the obligations of the Company under the Documents on the date
hereof does not (i) violate the provisions of the Governing Documents, (ii)
violate the General Corporation Law of the State of Delaware or any federal or
California statute, rule or regulation applicable to the

 

 

 


--------------------------------------------------------------------------------



LATHAM & WATKINS LLP

 

 

Company, or (iii) require any consents, approvals, or authorizations to be
obtained by the Company from, or any registrations, declarations or filings to
be made by the Company with, any governmental authority, under the General
Corporation Law of the State of Delaware or any federal or California statute,
rule or regulation applicable to the Company on or prior to the date hereof that
have not been obtained or made.

The opinions expressed in the paragraphs above are further subject to the
following limitations, qualifications and exceptions:

(a)        the effect of bankruptcy, insolvency, reorganization, preference,
fraudulent transfer or conveyance, moratorium or other similar laws relating to
or affecting the rights or remedies of creditors, including, without limitation,
Sections 547 and 548 of the federal Bankruptcy Code and comparable provisions of
state law;

(b)        the effects of general principles of equity, whether considered in a
proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith and fair dealing, and the discretion of the court
before which a proceeding is brought;

(c)        the unenforceability under certain circumstances under law or court
decisions of provisions for the indemnification of or contribution to a party
with respect to a liability where such indemnification or contribution is
contrary to public policy or prohibited by law;

(d)        we express no opinion as to the enforceability of (i) consents to, or
restrictions upon, judicial relief or jurisdiction or venue; (ii) advance
waivers of claims, defenses, rights granted by law, or notice, opportunity for
hearing, evidentiary requirements, statutes of limitations, trial by jury or at
law, or other procedural rights; (iii) waivers of broadly or vaguely stated
rights; (iv) covenants not to compete; (v) provisions for exclusivity, election
or cumulation of rights or remedies; (vi) provisions authorizing or validating
conclusive or discretionary determinations; (vii) provisions to the effect that
a guarantor is liable as a primary obligor, and not as a surety; (viii)
provisions for the payment of attorney’s fees where such payment is contrary to
law or public policy (and we call to your attention the provisions of Sections
1717 and 1717.5 of the California Civil Code, which limit and create obligations
for the payment of attorneys’ fees); (ix) proxies, powers and trusts; (x)
provisions prohibiting, restricting or requiring consent to assignment or
transfer of any right or property; (xi) provisions for liquidated damages,
default interest, late charges, monetary penalties, make-whole premiums or other
economic remedies to the extent such provisions are deemed to constitute a
penalty;

(e)        the effect of California law, which provides that a court may refuse
to enforce, or may limit the application of, a contract or any clause thereof
which the court finds as a matter of law to have been unconscionable at the time
it was made or contrary to public policy; and

 

 

 

 


--------------------------------------------------------------------------------



LATHAM & WATKINS LLP

 

 

(f)         we express no opinion as to the validity or enforceability of the
patents, patent applications, rights, licenses, contracts or other intellectual
property assets which are being sold or transferred pursuant to the Documents.

In rendering the opinions in clauses (ii) and (iii) of paragraph 4, we express
no opinion as to securities laws, tax laws, antitrust or trade regulation laws,
antifraud laws, pension or employee benefit laws, compliance with fiduciary duty
requirements, usury laws, environmental laws, or other laws excluded by
customary practice. With your consent, we have assumed (a) that the Documents
have been duly authorized, executed and delivered by, and constitute legally
valid and binding obligations of, the parties thereto other than the Company,
enforceable against each of them in accordance with their respective terms, and
(b) that the status of the Documents as legally valid and binding obligations of
the parties is not affected by any (i) breaches of, or defaults under,
agreements or instruments; (ii) violations of statutes, rules, regulations or
court or governmental orders, or (iii) failures to obtain required consents,
approvals or authorizations from, or make required registrations, declarations
or filings with, governmental authorities, provided that we make no such
assumption to the extent we have specifically opined as to such matters with
respect to the Company herein.

This letter is furnished only to you and is solely for your benefit in
connection with the transactions referenced in the first paragraph. This letter
may not be relied upon by you for any other purpose, or furnished to, assigned
to, quoted to or relied upon by any other person, firm or other entity for any
purpose, without our prior written consent, which may be granted or withheld in
our discretion.

Very truly yours,

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

FORMS OF PRESS RELEASE

 

[PAGES ATTACHED]

 

 

 


--------------------------------------------------------------------------------



 

 

Genzyme Acquires Avigen's Gene Therapy Technology

Date: December 21, 2005

Genzyme Corp. (Nasdaq: GENZ) today announced that it has acquired extensive gene
therapy assets from Avigen, Inc., including rights to a broad patent estate
focused on adeno-associated virus technology, a Phase 1/2 clinical development
program in Parkinson's disease, and a clinical collaboration in hemophilia.

In exchange for these assets, Genzyme has made an up-front cash payment of $12
million to Avigen, and will make potential milestone and royalty payments based
on the development, approval and sale of products developed under the
intellectual property portfolio.

The acquired assets will support and diversify Genzyme's industry-leading gene
therapy research program, which already includes work in cardiovascular disease,
lysosomal storage disorders, and other conditions. Together with last month's
acquisition of viral manufacturing facilities from Cell Genesys, Genzyme has
significantly strengthened its ability to develop gene therapy products that
utilize either adenovirus or adeno-associated virus vectors.

"This agreement provides Genzyme with a strong patent estate for our existing
gene therapy platform, and reflects our commitment to achieve the medical
advances that we believe are possible with this technology," said Rich Gregory,
Genzyme's head of research. "We look forward to advancing Avigen's ongoing work
in Parkinson's disease and hemophilia, areas where we believe gene therapy could
play a meaningful role in treatment.”

The most advanced program in Genzyme's gene therapy portfolio is a Phase 2
clinical trial examining the safety and effectiveness of locally delivered
Ad2/HIF-1__, an engineered form of the HIF-1_ gene. This experimental therapy is
designed to promote the growth of new blood vessels and improve circulation in
the limbs of patients with peripheral arterial disease. Genzyme's gene therapy
portfolio also includes preclinical work related to lysosomal storage disorders
and, in partnership with Excigen, Inc., atrial fibrillation. Genzyme is also
conducting pre-clinical gene therapy research through a joint effort with
Applied Genetic Technologies.

The Phase 1/2 clinical trial in Parkinson's disease is designed to evaluate the
safety of increasing doses of AV201 in individuals with mid- to late-stages of
the disease. AV201 is designed to restore the therapeutic effectiveness of
levodopa, the primary treatment for Parkinson's disease, by enhancing the
brain's ability to convert it into dopamine. The trial, which will now be funded
by Genzyme, was initiated in December 2004, at the University of California San
Francisco (UCSF) and Lawrence Berkeley National Laboratory (LBNL). Three
patients have been treated in this planned 15-patient trial.

 

[SIGNATURE PAGE TO ASSIGNMENT AGREEMENT]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

In addition, Genzyme will continue Avigen's clinical collaboration in hemophilia
gene therapy with Dr. Katharine High of the University of Pennsylvania School of
Medicine.

About Genzyme

One of the world's leading biotechnology companies, Genzyme is dedicated to
making a major positive impact on the lives of people with serious diseases.
Founded in 1981, Genzyme has grown from a small start-up to a diversified
enterprise with annual revenues exceeding $2 billion and more than 8,000
employees in locations spanning the globe. With many established products and
services helping patients in more than 80 countries, Genzyme is a leader in the
effort to develop and apply the most advanced technologies in the life sciences.
The company's products and services are focused on rare inherited disorders,
kidney disease, orthopaedics, cancer, transplant and immune diseases, and
diagnostic testing. Genzyme's commitment to innovation continues today with a
substantial development program focused on these fields as well as heart disease
and other areas of unmet medical need.

This press release contains forward-looking statements that subject to risks and
uncertainties that could cause actual results to differ materially from those
projected. These risks and uncertainties include the risks and uncertainties
described in reports filed by Genzyme with the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended, including
without limitation the information under the heading "Factors Affecting Future
Operating Results" in the Management's Discussion and Analysis of Financial
Condition and Results of Operations section of the Genzyme Annual Report on Form
10-Q for the quarter ending September 30, 2005. Genzyme cautions investors not
to place substantial reliance on the forward-looking statements contained in
this press release. These statements speak only as of the date of this press
release, and Genzyme undertakes no obligation to update or revise the
statements.

Genzyme® is a registered trademark of Genzyme Corporation. All rights reserved.



 

[SIGNATURE PAGE TO ASSIGNMENT AGREEMENT]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

Avigen's Gene Therapy Technology Acquired by Genzyme

Avigen Receives Upfront Cash Payment, as well as Milestones and Royalty Payments
on,

all Products Developed

Alameda, CA, December 21, 2005 — Avigen, Inc. (Nasdaq: AVGN) announced today
that it has agreed to sell its AAV gene therapy assets to Genzyme Corporation.
Under the terms of the agreement, Genzyme will acquire all of Avigen's non-pain
related AAV assets. The assets include all rights to an extensive patent estate
and Avigen's Parkinson's disease clinical trial program, which is in a Phase 1
/II study currently underway at University of California, San Francisco (UCSF).
Genzyme will make an upfront cash payment of $12 million to Avigen, with
additional milestone payments and royalty payments on all products developed
under Avigen's comprehensive AAV intellectual property (IP) portfolio, including
the current Parkinson's disease program.

"This agreement marks a significant milestone in Avigen's strategic move from a
gene therapy company to a pharmaceutical company focused on small molecule
therapeutics to treat neurological disorders," said Kenneth G. Chahine, Ph.D.,
J. D., Avigen's President and CEO. "The sale of Avigen's AAV assets makes sense
at multiple strategic and financial levels and represents the achievement of the
first of three critical goals we first presented in April when we announced
Avigen's strategic shift."

Dr. Chahine continued, "The second goal was to significantly reduce operational
expenses by eliminating the need to maintain an AAV manufacturing facility and
associated expenses. This shift has already led to cost reductions totaling over
$2 million on an annual basis. It also allows us the opportunity to further
reduce our overhead expenses by subleasing unused parts of our facility. Avigen
has successfully sublet sizeable pieces of lab, warehouse and office space, as
well as all GMP space for an additional savings of $5 million through the term
of Avigen's lease. Furthermore, it allows Avigen to focus on small molecule
therapeutics that have a more established and predictable development process
when compared to gene therapy, and allows Avigen to leverage part of the
development with external contractors. And finally, it brings Avigen additional
capital to fund our new strategic direction.

"Another important aspect of the transaction is that the work of Avigen and its
collaborators, employees, clinical trial volunteers and patient advocacy groups
over the years, especially those who contributed to the effort in hemophilia and
Parkinson's disease, will continue," said Chahine. "It places these and other
promising programs and IP in the hands of a leading biotechnology company that
has for a number of years devoted significant resources to developing gene
therapy programs," Chahine added.

Commenting on the agreement, Rich Gregory, Genzyme's head of research said, "in
addition to building an impressive AAV IP estate, Avigen has made significant
progress in advancing the clinical utility of gene therapy, thereby making the
addition of its assets an important strategic acquisition for us.."

 

[SIGNATURE PAGE TO ASSIGNMENT AGREEMENT]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

The most advanced program in Genzyme's gene therapy portfolio is a Phase 2
clinical trial examining the safety and effectiveness of locally delivered
Ad2/HIF-1 α, an engineered form of the HIF-1 α gene. This experimental therapy
is designed to promote the growth of new blood vessels and improve circulation
in the limbs of patients with peripheral arterial disease. Genzyme's gene
therapy portfolio also includes pre-clinical work related to lysosomal storage
disorders and, in partnership with Excigen, Inc., atrial fibrillation. Genzyme
is also conducting pre-clinical gene therapy research through a joint effort
with Applied Genetic Technologies. Among the Avigen assets being acquired by
Genzyme is AV201, an experimental treatment for severe Parkinson's disease,
which is in an FDA approved Phase 1/11 clinical trial. Genzyme will continue the
clinical development of the Parkinson's program at UCSF. Commenting on the gene
therapy product in development, UCSF Professor and Principal Investigator Dr.
Michael Aminoff commented: "We have had an excellent relationship with Avigen
and are looking forward to continuing the Parkinson's disease program with
Genzyme, a leading biotechnology company with both extensive experience in
Parkinson's disease and a reputation for rigorous clinical science."

In addition, Avigen and Genzyme have agreed to continue and extend the
collaboration with a world leader in hemophilia gene therapy research, Dr.
Katharine High, by providing existing vector and regulatory assistance for the
continued clinical development scheduled to be initiated in early 2006. "We are
happy that Genzyme, through its collaboration with Dr. High, will continue to
build on the pioneering work of Avigen in the field of hemophilia gene therapy,"
said Alan Kinniburgh, Ph.D., Chief Executive Officer of the National Hemophilia
Foundation. "The continuation of these clinical trials brings the possibility of
gene therapy as a cure for those suffering from hemophilia and other bleeding
disorders," he added.

Dr. Chahine further commented, "The third and final goal we committed to is
building our product pipeline through in-licensing compounds that are in
advanced clinical testing or, preferably, already being sold in various markets
around the world. We are pleased to report we have been making steady progress
toward achieving this important goal and have found promising opportunities that
are undergoing advanced due diligence by the Avigen team." Avigen's leading
program, AV411for the treatment of neuropathic pain, is representative of its
strategic shift. This compound is an approved drug outside the United States for
a non-pain related illness and acts as a glial cell modulator with
anti-inflammatory properties. It is an orally bioavailable small molecule with
good pharmacokinetic, pharmacodynamic and safety profiles. AV411 shows efficacy
in the clinically relevant standardized animal models of neuropathic pain,
including animal models of chemical and trauma induced neuropathic pain.
Avigen's AV411 is also being explored for utility in other neurological
disorders in which glial cell activation has been implicated as a fundamental
contributor to the illness.

In addition, Avigen has an active acquisition and in-licensing program. The
extensive experience of the senior management team with CNS small molecule
development and commercialization, along with now expanded financial resources
and status as a public

 

[SIGNATURE PAGE TO ASSIGNMENT AGREEMENT]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

company, put Avigen in a unique position to attract and acquire promising
later-stage drug candidates to build its product pipeline.

Avigen CEO to Host Conference Call Today

Avigen management will discuss this announcement in a conference call that will
also be webcast at 11:00 a.m. (EST), 8:00 a.m. (PST). The webcast will be hosted
by Kenneth Chahine, Ph.D., J.D., Avigen's President and Chief Executive Officer.
Also on the call will be Thomas J. Paulson , Avigen's CFO and Michael Coffee,
Avigen's Chief Business Officer.

This call is being webcast by Thomson/CCBN and can be accessed Avigen's Web site
at www.avigen.com.

The webcast is also being distributed through the Thomson StreetEvents Network
to both institutional and individual investors. Individual investors can listen
to the call at www.eamings.com, Thomson/CCBN's individual investor portal,
powered by StreetEvents. Institutional investors can access the call via
Thomson's password-protected event management site, StreetEvents at
www.streetevents.com.

To access the live conference call, dial (800) 573-4752 (US) or (617) 801-6888
(non-US locations) and enter the passcode: 55466653. A telephone replay will
also be available two hours after the conclusion of the conference call and
remain available until January 4, 2006. The replay may be accessed by dialing:
(888) 286-8010 (US) or (617) 801-6888 (non-US locations) and entering the
passcode: 54976001.

About Avigen

Avigen is a biopharmaceutical company focused on unique small molecule
therapeutics and biologics to treat serious neurological disorders, including
neuropathic pain. Guided by a strong management team and supported by sound
financials, Avigen's strategy is to build a robust pipeline through a
combination of internal research, acquisitions, and in-licensing with the goal
of becoming a fully integrated pharmaceutical company committed to its small
molecule and biologics product development programs for serious neurological
disorders. The company currently has in development preclinical candidates for
neuropathic pain. The lead candidate in development, AV411 is a glial cell
modulator with anti-inflammatory properties. An oral drug, it is approved
outside of the U.S. for non-pain related illness. AV333 also acts upon
neuropathic pain through glial cell attenuation. The compound's active
ingredient is the potent anti-inflammatory protein, IL-10, delivered by
intrathecal injection. Additionally, in development is AV513 for the treatment
of hemophilia A and B which has the potential to be an orally delivered
therapeutic. For more information about Avigen, consult the company website at
http://www.avigen.com.

About Genzyme

 

[SIGNATURE PAGE TO ASSIGNMENT AGREEMENT]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 


--------------------------------------------------------------------------------



 

 

One of the world's leading biotechnology companies, Genzyme is dedicated to
making a major positive impact on the lives of people with serious diseases.
Founded in 1981, Genzyme has grown from a small start-up to a diversified
enterprise with annual revenues exceeding $2 billion and more than 8,000
employees in locations spanning the globe. With many established products and
services helping patients in more than 80 countries, Genzyme is a leader in the
effort to develop and apply the most advanced technologies in the life sciences.
The company's products and services are focused on rare inherited disorders,
kidney disease, orthopedics, cancer, transplant and immune diseases, and
diagnostic testing. Genzyme's commitment to innovation continues today with a
substantial development program focused on these fields, as well as heart
disease and other areas of unmet medical need.

For Avigen: Statement under the Private Securities Litigation Reform Act

This press release contains forward-looking statements. These statements are
subject to risks and uncertainties that could cause actual results to differ
materially from those projected in these forward-looking statements. These risks
and uncertainties include, among others, the risks and uncertainties described
in reports filed by Avigen With the Securities and Exchange Commission. Avigen's
belief that its decision to focus its existing resources on traditional
pharmaceuticals offers a greater potential to increase shareholder value,
Avigen's belief that it will be able to in-license or acquire later stage drug
candidates, Avigen's expectation of receiving milestone and royalty payments
from Genzyme, this transaction will lead a decrease in development costs and an
increase in the overall likelihood of commercialization of gene therapy products
and that small molecules will face more rapid and predictable development
timelines when compared with biologics are forward-looking statements that are
subject to risks and uncertainties. These risks and uncertainties include:
Avigen's divested AAV technology assets may not be developed in the time frame
Avigen currently expects, or at all; the development of small molecule
therapeutics and other therapeutic discovery and development is a time and
resource-intensive process with no guarantee of success, which may result in the
expenditure of a significant amount of time and resources with no marketable
product resulting from the effort. In addition, there are many other risks and
uncertainties inherent in the development of drug products. Other risks relating
to Avigen are detailed in Avigen's Annual Report on Form 10-K for the period
ended December 31, 2004, under the caption "Risk Factors" in Item 1 of Part 1 of
that report, which was filed with the SEC on March 16, 2005.

__________________________

 

Contact: Thomas J. Paulson

VP & Chief Financial Officer

Avigen, Inc.

Tel: 510-748-7159

Internet: tpaulson@avigen.com

 

[SIGNATURE PAGE TO ASSIGNMENT AGREEMENT]

 

* = confidential treatment requested; certain confidential information, in the
places marked by brackets, has been omitted and filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.

 

 

 